Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 1 of 134 PageID #:29086




                           EXHIBIT 10
         Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 2 of 134 PageID #:29087




                       1                      IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE DISTRICT OF NEW JERSEY

                           ENDO PHARMACEUTICALS, INC., and
                           PENWEST PHARMACEUTICALS, CO.,
                                              Plaintiffs,
                       4   -vs-

                       5   IMPAX LABORATORIES, INC.,

                       6                                         : CIVIL NO. 09-831
                                                    Defendant.
                       7




                       9   ENDO PHARMACEUTICALS INC., and
                           PENWEST PHARMACEUTICALS, CO.,
                      10                           Plaintiffs, :
                           V.                                  : CIVIL NO. 09-43a6
                      11
                           SANDOZ, INC.,
                      12                   Defendant.            : TRIAL DAY-ONE
                                                                      *****
                      13
                                                         Newark, New Jersey
                      14                                 June 3, 2010 10 a.m.      2 p.m.
                           B E F O R E:
                      15
                                    THE HONORABLE KATHARINE S. HAYDEN, U.S.D.J.
                      16
                           Appearanc,        e s:
                      17
                           DECHERT, LLP
                      18   Attorneys for Plaintiff-Endo Pharmaceuticals Inc.
                           Circa Centre, 2929 Arch Street
                      19   Philadelphia, PA 19104-2808
                           BY: MARTIN J. BLACK, ESQ.
                               ROBERT D. RHOAD, ESQ.
                               KEVIN M. FLANNERY, ESQ.
                      21

                      22

                                    Pursuant to Section 753 Title 28 United States Code,
                      23   the following transcript is certified to be an accurate
                           record as taken stenographically in the above-entitled
                      2A   proceedings.

                      25                                s\ RALPH F. FLORIO
                                                        Official Court Reporter




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001495
         Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 3 of 134 PageID #:29088




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1   WILSON SONSINI GOODRICH & ROSATI
                           Attorneys for Defendant
                       2   12235 El Camino Real
                           Suite 200
                       3   San Diego, CA 92130-30.02
                           BY: RON SHULMAN, ESQ.
                       4       MICHAEL A. BERTA, ESQ.
                               JENNIFER KOH, ESQ.
                       5
                           DUANE MORRIS LLP
                       6   Attorneys for Defendant
                           505 9th Street, N.W.
                       7   Suite 1000
                           Washington, D.C. 20004-2166
                           BY: KERRY B. MCTIGUE, ESQ.
                               VINCENT L. CAPUANO, Ph.D.
                       9       RICHARD T. RUZICH, ESQ.
                               INGRID E. MELNICHUK, ESQ.
                      10       W. BLAKE COBLENTZ, ESQ.

                      11   CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO PC
                           Attorneys for Defendant
                      12   5 Becker Farm Road
                           Roseland, New Jersey 07068-1739
                      13   BY: MELISSA E. FLAX, ESQ.

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                   IMPAX-OPANA00001496
         Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 4 of 134 PageID #:29089




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1                INDEX




                       4   WITNESSES:                                     PAGES:

                       5   DEMIR BINGOL                                   7

                       6   DR. A.M. LOWMAN                                50

                       7




                       9

                      10            EXHIBITS

                      11   NUMBER            DESCRIPTION           PAGE

                      12   SEE ATTACHED INDEXING

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      ZO

                      21

                      22

                      23

                      24

                      25




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001497
         Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 5 of 134 PageID #:29090




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                              4



                       1                MS. GUILLOTY:    All rise.

                       2                THE COURT:     Good morning everybody.   Welcome

                       3   everybody to the trial of Endo v. Impax and Endo v. Sandoz.

                       4                I've had the benefit of well-written and

                       5   comprehensive trial briefs.        I have sat on the Markman

                       6   hearing.     I am somewhat familiar with the issues in the case,

                       7   but I will become much more familiar with the issues in the

                           case.   I have had the opportunity to discuss with counsel the

                       9   form in which the testimony will be given, always, of course,

                      10   subject to what happens when a trial starts getting

                      11   unspooled.    And we've prepared.

                      12                There are enough people at counsel table; we'd like

                      13   to hear their names.        So let's go through the drill and have

                      14   Mr. Black introduce who is his sitting with you, and Mr.

                      15   Shulman and Mr. McTigue and, Mr. Capuano, tell me who else is

                      16   extra at your tables.

                      17                MR. BLACK:     Certainly, your Honor. Mr. Rhoad and

                      18   Mr. Flannery from my office.

                      19                THE COURT:     Okay, thank you.

                      20                MR. SHULMAN:     Good morning, your Honor.   To my left

                      21   is Mike Berta, my partner, Jennifer Koh, who is an associate,

                      22   and you know Ms. Flax.

                      23                MS. FLAX:    Good morning, your Honor. Also with us

                      24   today is Impax's, vice president of intellectual property and

                      25   Huong Nguyen, intellectual property, here on the left.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001498
         Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 6 of 134 PageID #:29091




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                                 5



                       1                 THE COURT:    Thank you.

                                        MR. MCTIGUE:     Good morning, your Honor.     Kerry

                       3    McTigue from Duane Morris.       I'm here with Mr. Vincent Capuano

                       4    to my left, Rich Ruzich and Ingrid Melnichuk.

                       5                MS. MELNICHUK:     Good morning, your Honor.

                       6                MR. MCTIGUE:     We represent Sandoz.    Along with us

                       7    today in the audience is Alexandra Hanner (ph), in-house

                       8    counsel for Sandoz Inc.

                       9.                THE COURT:    Wave, please.

                      10                MR. BLACK:     Your Honor, I am definitely remiss.        I

                      11    did not introduce the Endo personnel here.          Guy Donatiello

                      12    vice president of IT and Mr. Bingol will be the first

                      13    witness.

                      14                 THE COURT:    Thank you very much.     Mr. Black, then

                      15    we can get started.

                      16                MR. BLACK:     Thank you, your Honor.    As we discussed

                      17    in chambers, your Honor, there are a number of stipulations

                      18    relating to exhibits.       This is a patent case; it's only

                      19    fitting that we move into evidence the patent formally before

                      20    we get started with the testimony.

                      21                 So plaintiffs move in evidence Exhibits 1 and 2,

                      22    which are the 456 and 933 patents, and as well as the file

                      23    histories for the 456 and 933 patents, which are Exhibits 5

                      24    and 6.

                      25                 THE COURT: They are so moved.    Thank you.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                         IMPAX-OPANA00001499
         Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 7 of 134 PageID #:29092




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                            6



                       1                 ^ (.So marked).

                       2                 MR. BLACK:   Also as part of the file history, there

                       3    are a number of terminal disclaimers which we also move into

                       4    evidence.:    And those are Exhibits PX-330.1. 361, .3624 3,63, 415

                       5    and 416.

                       6                 THE COURT:   Those matters are also in evidence.

                       7                   (SO MARKED).

                                         MR. BLACK:   Thank you, your Honor.

                       9                 As a matter of formality, if this were a jury

                      10    trial, the next thing we'd do is probably read the stipulated

                      11    facts in evidence.     I don't think we can do that here, but I

                      12    so move that it's moved in evidence for purposes of the

                      13    trial.

                      14                 THE COURT:   Granted.

                      15                   (SO MARKED).

                      16                 MR. BLACK:   At this point the plaintiffs are

                      17    prepared to call the first witness.

                      18                 THE COURT:   Yes.

                      19                 MR. BLACK:   Plaintiffs call Demir Bingol.

                      20                 THE COURT:   Mr. Bingol, come forward.

                      21    A DEMIR BINGOL, the witness herein, having been first duly

                      2.2   sworn by the Courtroom Deputy, was examined and testified as

                      23    follows:

                      24                 MS. GUILLOTY:     Have a seat. State your name, spell

                      2:5   it for the record.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001500
         Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 8 of 134 PageID #:29093




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                             7



                       1                THE WITNESS:    Yes.   My name is Demir Bingol,

                       2    D-E-M-I-R    B-I-N-G-O-L.

                       3    A DIRECT EXAMINATION

                       4    BY MR. BLACK:

                       5    Q.   Good morning, Mr. Bingol, how are you?

                       6    A.   Good morning, thank you, fine.

                       7    Q.   Could you tell the Court what your position is at Endo?

                            A.   I am currently the senior marketing director for opioid,

                       9.   specifically OPANA and OPANA ER.       Those two products.    I'm

                      10    also the acting regional sales director for the Midwest

                      11    region.

                      12    Q.   What is an opioid?

                      13    A.   An opioid is an analgesic for pain relief.

                      14    Q.   What are your responsibilities as senior marketing

                      15    director for OPANA?

                      16    A.   The basic four P's: Product, promotion of the products,

                      17    how the product is distributed and pricing in general terms.

                      18    Q.   When did you join the company?

                      19    A.   I joined Endo in May of 2006.

                      20    Q.   And under what circumstances, why did you join the

                      21    company?

                      2.2   A.   I was asked if I would consider coming to the company to

                      23    help launch OPANA and OPANA ER.

                      24    Q.   And do you know when the approval date was for OPANA ER?

                      25    A.   June 2006.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                         IMPAX-OPANA00001501
         Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 9 of 134 PageID #:29094




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1    Q.    And when was the launch?

                       2    A.    July, that year.

                       3    Q.    And you came to the company to handle the marketing for

                       4    the product launch; is that right?

                       5    A.    That's correct.

                       6    Q.    Have you held that position since that time?

                       7    A.    Yes.

                            Q.    Could you describe for the Court generally what Endo's

                       9    product line is?

                      10    A.    Sure.     The picture on the screen are four primary

                      11    in-line products.     We have OPANA and OPANA ER, which I

                      12    mentioned is an opioid analgesic for moderate or severe

                      13    chronic pain.

                      14                  The product to the right is called Froze Up which

                      15    is in the triptane class for migraines.

                      16                  Below is Voltaren Gel.   It's a topical

                      17    noninflammatory cream for arthritic joints.

                      18                  The bottom left is Lidoderm which is a lidocaine

                      19    patch, a topical patch used for the treatment post RPHN in

                      20    urology.

                      21    Q.    And there's some bit of a theme there.      Do these

                      2.2   products relate to any particular area that Endo specializes

                      23    in?

                      24    A.    Well, they are all pain products, of course.

                      25    Q.    This slide also mentions generic products.        Does Endo




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                         IMPAX-OPANA00001502
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 10 of 134 PageID #:29095




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          9



                       1    have a generic business?

                       2    A.   Yes.

                       3    Q.   What's Endo's largest generic product?

                       4    A.   Percocet.

                       5    Q.   Where is Endo located?

                       6    A.   Chadds Ford, Pennsylvania.

                       7    Q.   And how large a company is it?    A big pharmaceutical

                            company, medium, small?

                       9    A.   I think we're cresting on the medium size company in

                      10    terms of numbers of sales and employees.

                      11    Q.   And roughly what's the annual revenue?

                      12                MR. BERTA:   Sorry, your Honor, I can't hear.

                      13                THE COURT:   We're working on that. Let's just take

                      14    a moment to angle the microphones.

                      15    Q.   Roughly the annual sales of Endo?

                      16    A.   About 1.5 billion.

                      17    Q.   And of those sales, how much of the sales are from the

                      18    OPANA franchise?

                      19    A.   Roughly 250,0.00 million.

                      20    Q.   Now we have a slide here called the OPANA family of

                      21    products.    Could you describe what's on the slide?

                      2:2   A.   Yes.    Those are the three products that we have that

                      23    incorporate the oxymorphone molecule into three different

                      24    presentations or formulations.

                      25                The first is OPANA injection which is an injectable




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001503
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 11 of 134 PageID #:29096




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           10



                       1    product used in the hospital for preoperative purposes.

                       2                 The next product is OPANA immediate release, which

                       3    is the short acting form of OPANA indicated for when the use

                       4    of an opioid is appropriate, but for short term purposes.

                       5    Maybe post surgery, severe strains and sprains.     Those

                       6    conditions were usually the pain set to resolve over a short

                       7    period of time.

                                        And then third is OPANA ER, which is our extended

                       9    release version which is indicated for moderate to severe

                      10    chronic pain with the use of opioid analgesic which is

                      11    appropriate for round-the-clock therapy for a long duration

                      12    of time.

                      13    Q.   All three have the same active ingredient?

                      14    A.   Yes.    It's oxymorphone hydrochloride.

                      15    Q.   On the right-hand side we marked OPANA ER there's a

                      16    reference to four dosages: 5, 10, 20 and 40.    Are there

                      17    additional strengths?

                      18    A.   There are.

                      19    Q.   What are those strengths?

                      20    A.   The 7.5, 15 and 30 milligram strengths.

                      21    Q.   And why do you have so many strengths?

                      22    A.   It's a convenience factor for the clinician and for the

                      2:3   patient.

                      24                When you're taking opioids, as a course of therapy,

                      25    especially when you're converting from one opioid to another,




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001504
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 12 of 134 PageID #:29097




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          11



                       1    more precision you have in dosing makes it easier, makes it a

                       2    more accurate conversion and more simpler tetrad to increase

                       3    a dose as necessary to reach the effective dose that the

                       4    patient may need.

                       5              It's a smaller step to go going from 20 to 30 when

                       6    launched these from 20 to 40.

                       7    Q.   Are all products sold to same customers or sold to

                            different types of customers?

                       9    A.   Ah, of these three products here?    They would be -- the

                      10    injection, of course, is sold to different type of customer

                      11    because it's really for post surgical use and more of account

                      12    base selling into the hospital scenario.

                      13              But the other two products may or may not be sold

                      14    to the exact same customer groups just depending upon who's

                      15    treating what type of pain.

                      16    Q.   Of the sales of OPANA, I mean OPANA generic, no pun,

                      17    OPANA, the three different OPANA products, what percentage of

                      18    the sales that is OPANA, OPANA immediate release and OPANA

                      19    extended release?

                      20    A.   Well the injection is very small.     We actually as a

                      21    company don't have any representation in the hospital arena

                      2:2   and we pulled that almost immediately after the launch of

                      23    these relaunch of injections.   So we don't promote that.

                      24    It's very small, about $350,000 a year.

                      25              The other two products roughly 75-25.     In terms of




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001505
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 13 of 134 PageID #:29098




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           12



                       1    the split in favor OPANA ER.     Roughly 75 percent of our

                       2    receivables.

                       3    Q.   Prior to the launch of OPANA ER in June of -- prior to

                       4    approval in June 2006, was there an extended release

                       5    o.xymorphone product on the market?

                       6    A.   No.

                       7    Q.   Could you tell us who your competitors are?

                       8    A.   Well the competitors for OPANA ER in the long-acting

                       9.   opioid space or other long-acting opioids that we market

                      10    against.    It would be M.S. Contin for one and all of its

                      11    generic manifestations would be Avinza, Kadian, Embeda, and

                      12    of course OxyContin, which is the market leader.

                      13                 There is also a patch in this category, if you want

                      14    to group it that way.    In terms of long-acting patch called

                      15    analgesic, which is also a long acting, a three-day patch

                      16    application.

                      17    Q.   Does Endo sell OPANA ER to all types of doctors or only

                      18    specific types of doctors?

                      19    A.   Only specific types of doctors.

                      2:0   Q.   Who do you target your market for OPANA ER?

                      21    A.   Based on your risk map with the agency, with the FDA,

                      22    that is, we made a commitment not to expand the market for

                      23    OPANA ER.    And so our internal definition of that would be

                      24    promoting products, these products only to customers who have

                      25    experience with long-acting opioids prescribing.     So we make




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001506
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 14 of 134 PageID #:29099




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           13



                       1    a decision to talk to only those customers who's written

                       2    roughly four prescriptions or more per month of a long-acting

                       3    opioid; we are allowed to promote to them.

                       4    Q.   So would you have your sales force going out to talk to

                       5    direct general practice physicians who like one day or

                       6    another day have a need for pain relief drugs?

                       7    A.   Not generally speaking.     They have to have a history

                            prescribing these products already.    So if they haven't, we:

                       9.   wouldn't be talking to somebody, trying to create a new

                      10    account, if you will, for a new customer.    They would have to

                      11    demonstrate that experience in prescribing this category

                      12    product.

                      13    Q.   How large is the OPANA sales force?

                      14    A.   About 700 individuals, including managers, sales

                      15    representatives and managers.

                      16    Q.   Do sales representatives sell only OPANA or other

                      17    products as well?

                      18    A.   They sell other products.

                      19    Q.   Why do you market your products that way.

                      20    A.   Well for efficiency.     Certainly there, especially when

                      21    having multiple pain products, it's• conceivable and indeed

                      22    through many of your customers that you way may want to talk

                      23    about OPANA ER who also prescribe triptanes for migraines or

                      24    maybe treat a lot of post traumatic pathology and use

                      25    applications for our other products.     So it creates the most




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001507
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 15 of 134 PageID #:29100




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          14



                       1   efficiency by having multiple calls, if you will, with one

                       2   sales rep, rather than one sales product for one sales rep.

                       3   Q.   If there was generic competition, would Endo lose those

                       4   synergies?

                       5   A.   Yes.    Because obviously we wouldn't, as a company, if

                       6   there were generics available on the marketplace we wouldn't

                       7   continue to promote OPANA ER, and therefore essentially

                           creating more capacity    e would have fewer products in the

                       9   bag, as it were, for the rep to detail with particular

                      10   customers.

                      11   Q.   Does Endo have a history of promoting itself as pain

                      12   management company?

                      13   A.   Yes.

                      14   Q.   And would losing the brand's status of OPANA negatively

                      15   affect Endo's marketability to market itself in that fashion?

                      16   A.   I think so.

                      17   Q.   Okay.    What I have up on the screen now is a timeline

                      18   just to provide some context for how we got here today.      And

                      19   the first item on the timeline you will see in 1997 September

                      20   is Endo Penwest strategic alliance agreement.

                      21                Could you generally describe what that is?

                      22   A.   Yes. I believe that our initial agreement with Penwest

                      23   to develop OPANA ER.

                      24   Q.   And December 2002, there's a reference to the NDA file.

                      25   What is the NDA?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001508
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 16 of 134 PageID #:29101




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           15



                       1    A.     It's the New Drug Application.   The official filing to

                       2    the FDA when you're seeking drug approval or approval for a

                       3    new product.

                       4    Q.     And then, as you mentioned before, the review process

                       5    was completed in June of 20.06. with FDA approval?

                       6    A.     Yes.

                       7    Q.     And then which strengths did you launch in July?

                            A.     The 5, 10, .20 and 40.

                       9    Q.     And was there a later launch?

                      10    A.     Yes.

                      11    Q.     When was that?

                      12    A.     About a year and a half later.   What we launched

                      13    immediate strength 7.5, 15 and 30.

                      14    Q.     And now could you tell the Court what's on the screen

                      15    now?

                      16    A.     That's a picture of all of our seven strengths for OPANA

                      17    ER.

                      18    Q.     Why are they all different colors?

                      19    A.     Well, pharmaceutical products need to be distinguished

                      20    one from another for safety reasons, so they color, size,

                      21    shape, markings, all those things taken into consideration so

                      2.2   they are different for easier identification.

                      2.3   Q.     Let's jump back to the strategic alliance agreement and

                      24    Penwest, which is also a plaintiff in this action.

                      25    A.     Yes.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001509
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 17 of 134 PageID #:29102




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           16



                       1   Q.   Who's Penwest?

                       2   A.   I'm sorry.     Development partner, the folks who develop

                       3   the TIMERx, T-I-M-E-R-X.

                       4   Q.   And can you identify PX-262

                       5   A.   Yes.    It's one of the, I guess the original agreement

                       6   for the partnership with Penwest.

                       7               MR. BLACK: And there are a number of other

                           agreements, PX-25, 27,        and 414, which I will represent are

                       9   amendments to the Strategic Alliance Agreement and Plaintiffs

                      10   move them into evidence.

                      11                THE COURT:   So marked.

                      12               MR. BERTA:    No objection to all. I think in the

                      13   record PX-25 is not an amendment, but replacement; is that

                      14   right?

                      15               MR. BLACK:    Technically amended and restated.

                      16               MR. BERTA:    No objection, your Honor.

                      17                THE COURT:   In evidence.

                      18                 (SO MARKED).

                      19               MR. BLACK:    Thank you.

                      20   Q.   Can you identify PX-4A?

                      21   A.   Yes.     That's the first page of our product labeling or

                      22   package insert.

                      23   Q.   Do you have any involvement at Endo in the labeling

                      24   process?

                      25   A.   Yes.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001510
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 18 of 134 PageID #:29103




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                              17



                       1    Q.     What is that involvement?

                       2    A.     Well I am part of a cross-functional review team.     So

                       3    when these types of documents get created and submitted

                       4    before they are multiple functions in the organizations, look

                       5    and review and comment and incorporate their particular area

                       6    of expertise into the document.

                       7    Q.     Is the label for a prescription drug approved by the

                            FDA?

                       9    A.     Yes.

                      10    Q.     Was the label for OPANA ER approved by the FDA?

                      11    A.     Yes.

                      12    Q.     Let's step through the first page of the label.

                      13    A.     Yes.

                      14    Q.     Right under the product name is a reference to

                      15    oxymorphone hydrochloride.     You mentioned that before.    What

                      16    is that?

                      17    A.     It's the active ingredient.

                      18    Q.     And then we have the strengths, correct?

                      19    A.     Yes, those are the seven strengths.

                      20    Q.     And there's a reference on the next line, RX only and

                      21    C2.    Could you describe what those are?

                      2:2   A.     RX only, RX being shorthand for prescription only.     And

                      23    C:2 is the DEA scheduling designation for this product, which

                      24    is a schedule 2 or C2.

                      25    Q.     Are there any other schedule 2. controlled substances




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001511
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 19 of 134 PageID #:29104




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                        18



                       1   that you're aware of?

                       2   A.   Oh, yes, many.

                       3   Q.   Could you describe some for the Court.

                       4   A.   Well all of the products in this long-acting opioid

                       5   category are schedule 2, which have ingredients of morphine

                       6   or oxycodone, fathenel.    So all of those products and their

                       7   derivatives are schedule 2.

                           Q.   Is there a ranking, schedule 2     schedule 3,. schedule 1,

                       9   what does that mean?

                      10   A.   Yes, there is.     I believe schedule 1 through 5, with one

                      11   being really, I think, schedule 1 products are those that

                      12   don't have any pharmaceutical or therapeutic value, heroin or

                      13   cocaine are considered by the DEA to be schedule 1.     Schedule

                      14   2 would be the next in line in terms of potency and potential

                      15   abuse liability, potential diversion.     They get the strongest

                      16   scheduling.   And then from there it goes down to schedule 5,

                      17   which is the most mildest, I guess the least worrisome, but

                      18   still enough to have a scheduling.

                      19   Q.   In light of the schedule 2 status of the drug, does Endo

                      20   have to interface with the DEA in addition to the FDA in

                      21   relation to OPANA ER?

                      22   A.   Sure.    When you manufacturer products like this there's

                      23   certainly special considerations, certain forms you have to

                      24   file, certain requirements you have to meet and you have to

                      25   request the active pharmaceutical ingredient via DEA.     They




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001512
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 20 of 134 PageID #:29105




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                            19



                       1    have to grant your quota to manufacturer this product.

                            Q•   Would you read the next item into the record?

                            A.   Yes.   It says OPANA ER contains oxymorphone which is a

                       4    morphine-like and schedule 2 controlled substance with abuse

                       5    liability similar to other opioid analgesics.

                       6    Q.   What is abuse liability?

                       7    A.   Abuse liability is referencing the-- almost the

                            likability of the drug.   When you do abuse likability to your

                       9.   scheduling, you really try to understand how this drug is

                      10    doing to be perceived in the marketplace in terms of

                      11    likability, sense of being diverted, misused, etc. and that

                      12    kind of gets grouped together as abuse liability.     When you

                      13    reach a certain threshold they schedule it as a 2, which all

                      14    opioids analgesics are.

                      15    Q.   Would you read the call at the bottom.

                      16    A.   It says OPANA ER is an extended release oral formulation

                      17    of oxymorphone indicated for the management of moderate to

                      18    severe pain when a continuous around the clock opioid

                      19    analgesic is needed for an extended period of time.

                      20    Q.   What does around the clock opioid analgesic mean?

                      21    A.   That means when you need your pain relief to be fully

                      22    covered 24 hours a day, usually in context of being a chronic

                      23    pain patient.

                      24    Q.   This is a excerpt from page     of a label.    Would you

                      25    describe briefly what this is?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001513
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 21 of 134 PageID #:29106




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           20



                       1    A.   This is our conversion ratio for OPANA ER.     When the

                       2    clinician deciding to switch a patient who's opioid

                       3    experience is on another existing opioid, they don't all have

                       4    the same level of potency, so you have to understand what the

                       5    relative value is of your drug.    In this case OPANA ER versus

                       6    their current drug so that you can make an appropriate

                       7    conversion.

                                         These are representative of the dosing schedule

                       9.   that we have use in our two pivotal trials to demonstrate

                      10    what approximated the appropriate conversion.     So, for

                      11    example, oxycodone, that the total daily dosage is 20

                      12    milligrams a day, somebody in taking in our product would

                      13    multiply it by .5, and that patient at least started on 10

                      14    milligrams of OPANA ER at that point.

                      15    Q.   What's the common name of oxycodone?

                      16    A.   OxyContin.

                      17    Q.   Could you identify the PX-396 please.

                      18    A.   This is the cover page of one of our sales, our core

                      19    visual aid.

                      20    Q.   Is there a copy of the actual sales aid in the pocket of

                      21    your binder there?

                      22    A.   Yes.

                      23    Q.   Okay.     On the front cover you have a statement, really

                      24    one statement: Uniquely engineered for true 12 hour dosing

                      25    that lasts.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001514
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 22 of 134 PageID #:29107




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           21



                       1                What does that mean?

                       2    A.   That means this products specifically formulated to

                       3    provide true 12 hour dosing that lasts.     That true and lasts

                       4    part is a reference to the, what we perceive in the

                       5    marketplace as having other competitive products that may be

                       6    don't live up to their value proposition in that regard.

                       7    Whereas in our clinic trial data we were confident that ours

                            did and able to make that statement based upon how that

                       9    product was formulated.

                      10    Q.   And again, around the clock opioid treatment for

                      11    extended period of time, is this a document which you provide

                      12    to physicians, salespeople, how is it used?

                      13    A.   This particular version is used by the sales

                      14    representative to convey messages to the prescriber.       There's

                      15    an identical version of this, we call it the Slim Jim version

                      16    that has all the exact same information we use as the lead

                      17    behind the material for prescriber.

                      18    Q.   By the way, are you obligated to send your marketing

                      19    materials like PX-396 to the FDA?

                      20    A.   Yes.     We send all of our promotional material.   They get

                      21    retention copies for their files.

                      2:2   Q.   Have you ever received any complaints PX-396 being

                      23    inaccurate?

                      24    A.   No.

                      25    Q.   On this page of PX-396, there's a reference to TIMERx.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001515
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 23 of 134 PageID #:29108




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                         22



                       1    Could you read that in the record and explain what's being

                       2    communicated here.

                       3    A.   The whole box or just the bullet?

                       4    Q.   Just the bullet.

                       5    A.   Patented TIMERx-N oral delivery system precisely

                       6    predictably controls release oxymorphone for steady plasma

                       7    levels over the entire 12 hour dosing period.

                            Q.   Why do you put that in your marketing materials, why is

                       9.   that important?

                      10    A.   Because it's a key indicator perhaps of making sure that

                      11    there's a right amount of drug or enough drug in the system.

                      12    The drug has to be in the system for it to work.     So this is

                      13    smooth plasma concentration also speaks to minimizing the

                      14    peaks and trough of what enters the body in terms of every

                      15    time you take a tablet you tend to see a peak or spike.     And

                      16    then if it leaves quickly, you might see a trough.    And

                      17    usually adverse events are associated with that type of peak

                      18    and trough affects and that helps to minimize that as well.

                      19    Q.   It also says, only OPANA ER has a true matrix for every

                      20    12 hour dosage.   What does that mean?

                      21    A.   Well, the matrix is in Penwest technology is that the

                      2.2   drug is fused throughout the entire pill.   So when it

                      23    releases, it releases over time and as the pill erodes to

                      24    nothing in the gut, versus perhaps another-- delivery system

                      25    say like Kadian beads, little beads that are in the capsule,




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001516
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 24 of 134 PageID #:29109




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           23



                       1   those work a little differently.      Or the OxyContin delivery

                       2   system has this immediate release component in it. And more

                       3   of a singular matrix that releases the drug consistently over

                       4   time.

                       5                Ours is more of a singular matrix that releases the

                       6   drug consistently over time.

                       7   Q.      Could you describe what happens to OPANA ER

                           prescriptions after the launch?

                       9   A.      They grew.   We've had consistent growth quarter on

                      10   quarter, year every year.

                      11   Q.   And what is this chart?

                      12   A.      That is our total prescription volume since launch

                      13   through March 2010.

                      14   Q.   At this point what share of the market does OPANA ER

                      15   have?

                      16   A.      If you're looking at the entire market as including the

                      17   theralgisic (ph) patch, right now our market share actually

                      18   just this week is 3.55 percent market share, which is kind of

                      19   interesting because it is yet another all time high for the

                      20   product.    And actually Kadian and Embeda and the latest

                      21   product Exalgo combined.

                      22                So we're pretty excited about that.   But if you

                      23   were to take the patches out, it would push our market share

                      24   for March close to five percent.

                      25   Q.      Did there come a time when Endo began receiving notices




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001517
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 25 of 134 PageID #:29110




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                        24



                       1    from generics that they had filed ANDA with the FDA?

                       2    A.   Yes.

                       3    Q.   And what was the first ANDA that Endo received?

                       4    A.   In June 2007.

                       5    Q.   Actually?

                       6    A.   Well--

                       7    Q.   Look at that.

                            A.   October.

                       9    Q.   Yes.

                      10    A.   October 2007.

                      11    Q.   And since then, have you received notices from

                      12    additional companies?

                      13    A.   Yes.

                      14    Q.   Which companies have filed to make generic versions of

                      15    OPANA ER?

                      16    A.   Actavis, Sandoz, Barr, Proxan, Watson.

                      17    Q.   What will happen to the brand of sales if generic

                      18    launches a product?

                      19    A.   Well what typically happens is you will lose significant

                      20    market share very quickly.   Maybe 70 to 80 percent over the

                      21    first quarter, the four months of the generic's

                      2.2   introduction.

                      23    Q.   Would that have any affect on Endo's ability to promote

                      24    the OPANA ER products to doctors effectively?

                      25    A.   Sure.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001518
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 26 of 134 PageID #:29111




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                         25



                       1    Q.   What would the effect be?

                       2    A.   Well, when generics are present and we are losing share,

                       3    we won't put the same amount of sales presence on that

                       4    product, if at all, which of course creates excess capacity

                       5    and of course then produces some of the educational materials

                       6    that we would put out there programing that type of thing.

                       7    So it would reduce the overall, our overall standing in the

                            pain community.

                            Q•   Would the loss of OPANA ER as a brand of product have an

                      10    affect on the ability of Endo to sell products other than

                      11    OPANA ER?

                      12    A.   It may.    Because with the excess capacity you start to

                      13    look at things like sales force sizing, and therefore where

                      14    you might have had broader coverage vis-a-vis a larger sales

                      15    force, you may now turn that back and that may have an impact

                      16    on the other products as well.

                      17    Q.   Would the business disruption caused by a premature

                      18    launch potentially jeopardize jobs at Endo?

                      19    A.   I believe so.

                      20                MR. BLACK:   Nothing further, your Honor.

                      21                THE COURT:   Okay.

                      22                (RECESS TAKEN).

                      2.3               THE COURT:   Thank you.   You may cross, Mr. Berta.

                      24                MR. BERTA:   Thank you, your Honor.

                      25                This my witness now?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001519
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 27 of 134 PageID #:29112




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1                   THE COURT: Yes.

                       2         CROSS EXAMINATION

                       3    BY MR. BERTA:

                       4    Q.     Mr. Bingol, good morning.

                       5    A.      Good morning.

                       6    Q.     We have met once previously at the deposition which was

                       7    I think in last October?

                            A.     That's correct.

                       9    Q.     Okay.    In your direct testimony you talked a little bit

                      10    about the sales for OPANA ER, which I think you may

                      11    characterize successful over the years, is that generally

                      12    correct?

                      13    A.      Yes.

                      14    Q.     Okay.     Now, you would agree with me though that the

                      15    historical market share trend for OPANA ER has been less than

                      16    what was originally anticipated for OPANA ER, correct?

                      17    A.      Yes.

                      18    Q.     Okay.    And would you agree that even with respect to

                      19    recent sales planning for OPANA ER, OPANA ER's actual sales

                      20    for 2009 didn't meet the projections for 2009 that were

                      21    developed just at the beginning of the year of 2009,

                      2:2   correct?

                      23    A.      Yes.    But those are sales versus total prescription.    We

                      24    actually hit our prescription goal which is the key indicator

                      25    of our demand generation.        The sales, of course, are




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                         IMPAX-OPANA00001520
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 28 of 134 PageID #:29113




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                         27



                       1    mitigated a bit by the cost of doing business through manage

                       2    care contracting and other things that may bring those

                       3    dollars down if you are getting a larger percent from one

                       4    source than another.

                       5    Q.   You missed your sales goals for 2009, correct?

                       6    A.   Ah--

                       7    Q.   Dollar sales?

                            A.   Dollar sales were slightly off.

                       9    Q.   Now you also had a chart in your district that talked

                      10    about prescription growth in sales for OPANA ER, right, which

                      11    was what you were just talking about?

                      12    A.   Yes.

                      13    Q.   Now, I want to direct your attention in a little bit of

                      14    a different chart, one that was actually in Endo's internal

                      15    documents.   If you could look at tab DTX-46 in the binder,

                      16    the large white binder.

                      17    A.   Yes.

                      18    Q.   Do you see that tab also up on the screen for

                      19    convenience?

                      20    A.   Yes.

                      21    Q.   Okay,   And it's got a page in there at Bates number

                      2.2   ending in 901, which I will put up on the screen.

                      23    A.   Yes.

                      24    Q.   Sort of towards the back.

                      25    A.   Yes.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001521
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 29 of 134 PageID #:29114




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1    Q.   Okay.    Do you see that?

                       2    A.   I do.

                       3    Q.   Okay.   Now, this chart, which is an Endo internal, is

                       4    called OPANA ER versus competitive launches, correct?

                       5    A.   Correct.

                       6    Q.   And you agree with me that numerically with respect to

                       7    prescription growth, this chart shows that at 21 months OPANA

                            ER had a slower launch than Avinza, Dirogesic (ph) and

                       9.   OxyContin based on the number of prescriptions, correct?

                      10    A.   Yes.    But that, of course, is a little bit out -- we

                      11    could make these comparisons because we're always interested,

                      12    but you have to take into account when these other products

                      13    were launched and the market dynamics at that time.     So it's

                      14    really launching into a little different marketplace than

                      15    when you're the first long acting opioid using OxyContin or

                      16    versus Fentanyl patch, those are different trends.

                      17    Q.   Funny you should say that actually because -- you

                      18    mentioned Embeda in your direct testimony?

                      19    A.   Yes.

                      20    Q.   And Embeda was launched in December 2009, correct?

                      21    A.   No, September.

                      22    Q.   Okay.   Yes.   September, October.   I guess September 2'9

                      23    or something like had?

                      24    A.   Yes.

                      25    Q.   First full month October 2009?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001522
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 30 of 134 PageID #:29115




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           2.9


                       1   A.      Yes.

                       2   Q.      Well after the launch of OPANA ER, correct?

                       3   A.      Yes.

                       4   Q.      Okay.   And I went ahead and added Embeda into this chart

                       5   here.    If you could just pull up 006-A.   And if you look at

                       6   versus a later launch Embeda?

                       7   A.      Yes.

                           Q.      OPANA ER has a slower launch in the month since

                       9   launched, correct, that's what the numbers show?

                      10   A.   That's not my understanding.      When I look at IMS data at

                      11   the office, our launch curves were very similar in shape and

                      12   trajectory but ours is ahead of theirs, so I'm not sure what

                      13   this is representing.      But it's not wholly inconsistent that

                      14   they have same trajectory as we are.

                      15   Q.      On this chart it shows, and someone will correct if we

                      16   have the numbers wrong from your PX-340-A.      On this chart, it

                      17   is correct that it shows six months, Embeda is doing better

                      18   than OPANA ER?

                      19   A.      On this chart that's what that shows.

                      20   Q.      Okay.   Now you had talked a little bit about the

                      21   competitive market shares of the different products?

                      22   A.      Yes.

                      23   Q.   And I want to put what you said about OPANA ER market

                      24   share in perspective?

                      25   A.      Yes.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001523
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 31 of 134 PageID #:29116




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1   Q.   There's a document -- you mentioned, you may have

                       2   mentioned on your direct your sales tracker, Endo monthly

                       3   monitor, are you familiar with that document?

                       4   A.   Yes, I am.

                       5   Q.   And it's an interactive spread sheet.     We can pull up

                       6   different pieces of information?

                       7   A.   Yes.

                           Q.   One of the ones we pulled up out of that is the sales

                       9   chart.

                      10   A.   Yes.

                      11   Q.   We've marked this PX-340-A.1.     This is through March

                      12   2010, prescription volume of different competitors that are

                      13   in the market that you mentioned, correct?

                      14   A.   Yes.

                      15   Q.   Okay.    And although hard to make it out here, OPANA ER

                      16   is one of the squiggles across the bottom of that graph,

                      17   correct?

                      18   A.   Yes, typically the red box.     Yes.

                      19   Q.   And you had mentioned in your direct, that one of the

                      20   things that you thought dose important, that dose OPANA ER

                      21   had overtaken one of the other squiggles along the bottom

                      22   which is Kadian, correct?

                      23   A.   I think I said our market share this past week dose

                      24   combined, the combined market shares of Embeda and Kadian

                      25   since they are analogous to one another.    And the newest




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001524
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 32 of 134 PageID #:29117




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           31



                       1    launched products Exalgo launched in April.

                       2    Q.   And that is because the promotion, one of the reasons is

                       3    because the promotion dollars for Kadian have gone way down

                       4    since 2009, correct?

                       5    A.   I believe that is the case.    I wouldn't say that's the

                       6    reason.

                       7    Q.   You spoke on direct about sales figures for OPANA ER?

                            A.   Yes.

                       9    Q.   Those are net sales or gross sales?

                      10    A.   Net sales.

                      11    Q.   Okay.    And if I wanted to calculate the gross dollar

                      12    sales for OPANA ER, what I would do essentially is multiply

                      13    the number of doses sold by the list price to get to a dollar

                      14    figure, correct?

                      15    A.   Yes, I think that's correct.

                      16    Q.   But as you noted in your direct, to look at actual

                      17    dollars that Endo made you've got to look at the net sales

                      18    and those are same percentage lower than gross sales,

                      19    correct?

                      2.0   A.   That's correct.

                      21    Q.   Okay.    Because sometimes Endo doesn't get full list

                      22    prices for OPANA ER, right?

                      23    A.   There are lots of things that take your products price

                      24    from gross to net and part and partial managing discounts.

                      25    Q.   It's less than full price, fair?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001525
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 33 of 134 PageID #:29118




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           32



                       1    A.   Yes.

                       2    Q.   Now in 2006, OPANA ER had net sales of about $7 million

                            dollars, correct?

                       4    A.   Sounds about right.

                       5    Q.   Right.    And in 2006, the percentage difference between

                       6    gross sales and net sales dose about 10 to 12 percent,

                       7    correct?

                       8    A.   That sounds correct.

                       9    Q.   So for whatever reason Endo netted 10 to 12 percent off

                      10    of full list price for OPANA ER in 2006, correct?

                      11    A.   Yes, because it was the launch year.

                      12    Q.   Correct or incorrect?

                      13    A.   That's correct.

                      14    Q.   That is the only question now.     Correct?

                      15    A.   Correct.

                      16    Q.   Okay.    And you said obviously OPANA sales have grown in

                      17    recent years, right?

                      18    A.   Yes.

                      19    Q.   And in 2009 though, the percentage difference between

                      20    gross sales for OPANA ER and net sales, that percentage

                      21    difference grew to 31 percent, correct?

                      22    A.   Yes.

                      23    Q.   Okay.    In addition, one of the discounts that you have

                      2:4   offered for OPANA ER dose something called an instant savings

                      25    card; is that correct?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001526
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 34 of 134 PageID #:29119




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1    A.   Yes.

                       2    Q.   And that's a card that gives patients a discount on

                            their co-pay for OPANA ER.    I think you called it a co-pay

                       4    relief card in the deposition, right?

                       5    A.   Yes.

                       6    Q.   Okay.   And you agree that the instant savings card, the

                       7    co-pay relief card has incrementally increased sales of OPANA

                            ER, right?

                       9.   A.   Yes.

                      10    Q.   Okay.   And you've done an analysis of that benefit.    Let

                      11    me show you.    DTX-377 in your binder.

                      12    A.   Yes.

                      13    Q.   If you could go to -- I'm sorry -- that's you there on

                      14    the front, Mr. Bingol?

                      15    A.   That is me.

                      16    Q.   And this an Endo document?

                      17    A.   Yes.

                      18    Q.   Okay.     Go ahead and look at page 28 of the presentation,

                      19    although we will put it on the screen for you as well.

                      2:0   A.   Okay.

                      21    Q.   Do you see that?

                      22    A.   Yes.

                      23    Q.   Okay.   And there at the bottom left, it says the return

                      24    on investment for the OPANA ER instant savings card programs

                      25    ranges from 1600 percent to 97.00 percent; is that what that




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001527
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 35 of 134 PageID #:29120




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                                34



                       1    says?

                       2    A.      Yes.

                       3    Q.      Okay.    Those are not small.   Okay.    I don't want that

                       4    question answered.       That's fine.

                       5                    Let me go to a different issue on matrix for sales

                       6    success?

                       7    A.      Okay.

                       8    Q.   It's your understanding, especially on the equivalent

                       9.   dose basis, that OPANA ER is currently cheaper than

                      10    OxyContin, correct?

                      11    A.      Currently it is by a small margin.

                      12    Q.      But when Endo launched OPANA ER, it was priced the same

                      13    as OxyContin, correct?

                      14    A.      On a equa analgesic basis our 5 dose equal to their 10

                      15    and those were priced comparatively.

                      16    Q.      So on an equivalent dose basis, it was priced the same,

                      17    now it's a little cheaper?

                      18    A.      On -- I'm sorry -- on the list price, correct.

                      19    Q.      So there's a higher percentage discount off of the list

                      20    price, off of the gross sales numbers.          It's cheaper than

                      21    OxyContin and have the instant savings card.          So that could

                      22    explain some of the sales growth for OPANA ER?

                      2:3   A.   It could explain some of it.

                      24    Q.      Okay.    Now, I want to talk about promotion as well a

                      25    little.        You mentioned I believe in your direct that Endo




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                         IMPAX-OPANA00001528
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 36 of 134 PageID #:29121




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1    still currently has about 700 Endo employees selling OPANA

                       2    ER, right?

                       3    A.   That's correct.

                       4    Q.   And it's your understanding that Endo probably has the

                       5    largest sales force dedicated to selling long acting opioids

                       6    versus any other competitor?

                       7    A.   I think that's currently true.

                       8    Q.   And Endo, you would agree, has certainly been at least

                       9.   competitive in getting its promotional message out as

                      10    measured by such things as the share of voice in the

                      11    marketplace, correct?

                      12    A.   Yes.

                      13    Q.   Okay.   And that means that if you have more promotion,

                      14    you agree, you get more sales activity in your business,

                      15    right?

                      16    A.   Sometimes.

                      17    Q.   Okay.     We'll go ahead, and I guess for your convenience

                      18    I've attached your deposition at the back of your binder

                      19    right there.

                      20    A.   Sure.

                      21    Q.   You were deposed?

                      22    A.   Yes.

                      23    Q.   It was under oath?

                      24    A.   Yes.

                      2.5   Q.   Do you recall it?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001529
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 37 of 134 PageID #:29122




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1    A.    Yes.

                       2    Q.    Go ahead and look at page 171 in your deposition.

                            A.    Okay.

                       4    Q.    I'm going to read this and I want you to tell me if I

                       5    read it correctly.

                       6                  Question: Okay, is there a correlation between

                       7    sharer voice and sales in your opinion?

                                          Mr. Rhoad objected to the form.

                       9.                Answer: Yes.   It's promotion sensitive market.     By

                      10    definition if you have more promotion, you will tend to see

                      11    more activity on your business.

                      12                  Is that what you said at your deposition?

                      13    A.    Yes.

                      14    Q.    Okay.     Because you agree that the opioid market is in

                      15    fact promotion sensitive, correct?

                      16    A.    Yes.    Also indicated you tend to see more which is not

                      17    an absolute.

                      18    Q.    Correct or incorrect?

                      19    A.    Yes.

                      2.0   Q.    You had mentioned in your direct testimony something

                      21    about true 12 hour dosing as a potential benefit for OPANA

                      22    ER?

                      23    A.    Yes.

                      24    Q.    And you may or may not have said that that had something

                      2:5   to do with TIMERx technology?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001530
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 38 of 134 PageID #:29123




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          37



                       1   A.   I believe it does.

                           Q.   Okay.     Well let's start with the claim about this 12

                           hour dosing.

                       4                You agree with me that with respect to 12 hour

                       5   dosing for opioid competitors, OPANA ER is one of many 12

                       6   hour or more extended release opioids that offer 12 hour

                       7   dosing, correct?

                           A.   One of several.

                       9   Q.   Okay.    And I went ahead and pulled back up a list of

                      10   competitors.

                      11                Could you go about 340-A-1.   Just pull up the

                      12   bottom, the names at the bottom (indicating).

                      13                So I just -- I have to move over here.   So OPANA ER

                      14   12 hours, right?

                      15   A.   Yes.

                      16   Q.   OPANA ER is labeled for 12 hour dosing, correct?

                      17   A.   Yes.

                      18   Q.   Avinza is labeled by the FDA for 24 hour dosing,

                      19   correct?

                      20   A.   Yes.

                      21   Q.   And Kadian is approved by the FDA for 12 or 24 hour

                      22   dosing, correct?

                      23   A.   Yes.

                      24   Q.   And Oxycodone ER and OxyContin, which are four and six,

                      25   those are approved by FDA on the label for 12 hour dosing,




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001531
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 39 of 134 PageID #:29124




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          aa

                       1   correct?

                       2   A.   Yes.

                       3   Q.   Analgesic is approved for 72 hour dosing, correct?

                       4   A.   Yes.

                       5   Q.   As is the Fentanyl patch a generic analgesic?

                       6   A.   Yes.

                       7   Q.   And MS Contin, morphine sulfate, 12 hours, correct?

                           A.   Yes.

                       9   Q.   Twice a day?

                      10   A.   Yes.

                      11   Q.   And Embeda 12 hours or 24 hours, correct?

                      12   A.   I thought 12 hours only.

                      13   Q.   At least 12?

                      14   A.   Yes.

                      15   Q.   Okay.    And you yourself, when you were with AAI

                      16   Pharmacy, you worked on Cloramore, which is another

                      17   long-acting opioid?

                      18   A.   Indeed.

                      19   Q.   That's labeled for twice a day dosing by the FDA, right?

                      20   A.   Yes.

                      21   Q.   So it's fair to assume also, as I think you may have

                      22   mentioned on direct, that none of these products used the

                      23   technology claimed in the patents at issue in this litigation

                      24   to achieve their 12 hours or more dosing, correct?

                      25   A.   I don't know if they did or not.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001532
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 40 of 134 PageID #:29125




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                            39


                       1    Q.    Fair to assume?

                       2    A.    I don't know if they did or not.

                       3    Q.    They have their own delivery system that enables them to

                       4    deliver 12 hour dosing, correct?

                       5    A.    Well, clinically.    What you see in a clinical trial and

                       6    what they are labeled for and what gets used in clinical

                       7    practice, those drugs are -- actually dosage are really two

                            different things.      But that's what their label indication

                       9    is.

                      10    Q.    Right.     So let me go ahead and go back to your

                      11    deposition transcript at page 68,:

                      12    A.    Okay.

                      13    Q.    Well, forget that.    That's okay. I don't want to keep

                      14    you here all day.

                      15                  You agree with me that TIMERx technology is not

                      16    required to achieve 12 hour dosing for an opioid, correct?

                      17    A.    Per the FDA.

                      18    Q.    Yes.

                      19    A.    I guess I would have to say yes.

                      20    Q.    And you would agree Endo cannot market or claim that

                      21    OPANA ER is comparatively better than any other long-acting

                      2.2   modified release opioid with respect to its 12 hour dosing

                      23    equal, right?

                      24    A.    Cannot make a promotional claim.    We have studies in

                      2:5   other settings, Daycon data from IMS, etc., so differences in




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001533
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 41 of 134 PageID #:29126




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           40



                       1   amount of dosing.

                       2   Q.   I'm sorry, could you go back to deposition again.

                       3   A.   Sure.

                       4   Q.   At page 56.     Tell me if I've read it right.

                       5                Question: But you would agree with me that Endo

                       6   cannot market or promote any comparative claims with respect

                       7   to OPANA ER over whether it does or doesn't match its dosing

                           intervals better or worse than any other long-acting modified

                       9   release opioid, correct?

                      10                Objection to form.

                      11               Answer: That's correct.

                      12                Did I read that correctly?

                      13   A.   Yes.

                      14   Q.   Okay.     So you would also agree with me, that Endo has

                      15   not done any clinical trials to show a difference between

                      16   OPANA ER and any other long-acting opioid with respect to its

                      17   12 hour dosing intervals, correct?

                      18   A.   We have not done a clinical trial.

                      19   Q.   Okay.    And there's nothing in FDA approved label with

                      20   respect to whether OPANA ER maintains a 12-hour dosing

                      21   intervals differently than any other long-acting modified

                      22   release opioid, correct?

                      23   A.   That's correct.

                      24   Q.   Okay.     Now, you had talked a little bit about the

                      25   Penwest licenses to Endo?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                   IMPAX-OPANA00001534
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 42 of 134 PageID #:29127




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                              41



                       1    A.   Yes.

                       2    Q.   And I went ahead and put up the PX-25, which is the

                       3    amended and restated 2002 agreement.          I went and put the list

                       4    of patents.      This is the agreement you were testifying to.

                       5                 This slide has a set of all of the patents, U.S.

                       6    patents that are listed in Penwest license to Endo.          Up there

                       7    at the top, do you see that?

                            A.   Yes.

                       9    Q.   Any reason to think that's not correct?

                      10    A.   No.

                      11    Q.   Okay.     And I went ahead and found for you all of the

                      12    patents that have issued from continuations or -- from

                      13    continuations or applications that were listed in the Penwest

                      14    license to Endo.          And that is up on the bottom there; do you

                      15    see that?

                      16    A.   I see it.

                      17                 THE COURT:       Wait. Is there an objection?

                      18                 MR. BLACK:       Your Honor, there's an objection.

                      19    There's no foundation that this witness knows what

                      20    continuations are, let alone what these patents are.

                      21                 THE COURT:       Let's get a little context.

                      2:2                MR. BERTA:       Okay.

                      23    Q.   Sure.     Look at the Exhibit 1.32 to your binder at

                      24    PX-25.     Exhibit 1;::      to PX-15.

                      25    A.   Yes.     Okay.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                         IMPAX-OPANA00001535
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 43 of 134 PageID #:29128




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                                42



                       1   Q.      Up on screen.        You see there is whole long list of U.S.

                       2   Patents?

                       3   A.      Yes.

                       4   Q.      Okay.     So if we go back to the slide.     Those are the

                       5   listed patents up in the first block.           Take my word for it,

                       6   or don't, but let me ask you this question with respect to

                       7   the continuation that are part of the Penwest intellectual

                           property portfolio.

                       9                   But among even the top listed patents on this page,

                      10   you don't have any knowledge as to what particular patents

                      11   were implicated in the development of OPANA ER, correct?

                      12   A.      I don't.

                      13   Q.      Okay.     So as we sit here today, you cannot tie the

                      14   benefits of OPANA ER, if there are any, to any particular

                      15   patents in the Penwest patent portfolio, correct?

                      16   A.      I can't.

                      17   Q.      Do you know what the orange book is?

                      18                   THE COURT: I can't hear you.

                      19                   MR. BERTA:    I'm sorry, the orange book.

                      20   A.      Yes.

                      21   Q.   And it's correct that Endo listed four different patents

                      22   in the orange book as pertaining to OPANA ER, right?

                      23   A.      There's two that I'm aware of that have been listed to

                      24   that.

                      25   Q.      Okay.     Which ones are you aware of?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                         IMPAX-OPANA00001536
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 44 of 134 PageID #:29129




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                             43



                       1   A.      The one I think that expires 2013 September and sometime

                       2   after that they list the patent numbers, so I am not

                       3   intimately familiar with-- to what each one refers to.

                       4   Q.      I have a copy of it.     I'm happy to give it to you.     It

                       5   is your 10-K from March 1, 2010.          Have you seen this before?

                       6   A.      I have not seen this particular version.

                       7   Q.      Okay.     It's just very large.   I am happy to give it to

                           you.     I will not ask you to read this, certainly not all of

                       9   this.

                      10                   MR. BERTA:   I don't think you need a copy, but

                      11   could certainly have one.

                      12                   THE COURT:   Off the record.

                      13                   (Discussion held off the record).

                      14                   THE COURT: Back on the record.

                      15   Q.      Go and pull up page F-67.      F-63 is what it is.   There in

                      16   the paragraph that starts February 2008, do you see that?

                      17   A.      Yes.

                      18   Q.      Okay.     The third line down: The Actavis paragraph 4

                      19   certifications notice refers to Penwest's U.S. Patent numbers

                      20   5128143, the 143 patents.         The 933 patent, the 456 patent and

                      21   250 patent, which allegedly covered the formulation OPANA

                      22   ER.

                      23                   Then you see the next says quote:

                      24                   These patents are listed in FDA's Orange book and

                      25   expire or expired in 2008, 2013, 2013 and 2023 respectively.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                        IMPAX-OPANA00001537
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 45 of 134 PageID #:29130




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                            44



                       1                 Do you see that sentence?

                       2    A.   Yes.

                       3    Q.   Any reason to doubt the truth of Endo's 10-K?

                       4    A.   No.

                       5    Q.   Okay. There's four patents listed in there, correct?

                       6    A.   According to this document, yes. When I look at the

                       7    Orange book I noticed two that maybe overlap 2013 and 2023.

                            Q.   I went ahead and pulled up the four patents.      The 143,

                       9.   the 192.3, the 456, and the 250.   Amongst these four patents,

                      10    you cannot tell me which particular patents are explanatory

                      11    of the commercial success of OPANA ER, correct?

                      12    A.   I cannot.     I am not familiar with the patents in that

                      13    level of detail.

                      14    Q.   Let me ask you.      Do you know whether Endo has ever

                      15    stated the patent office that the commercial success of OPANA

                      16    ER can be attributed to any particular claimed invention?

                      17    A.   I don't know if they have or not.

                      18    Q.   Who is Nancy Wysenski?

                      19    A.   She's our former chief operating officer.

                      20    Q.   She's no longer at Endo?

                      21    A.   That's correct.

                      22    Q.   Where was she versus you in Endo hierarchy?

                      23    A.   She would have been my manager's, manager's, manager.

                      24    Maybe three levels.

                      25    Q.   Okay.     Distant.   Did you know Ms. Wysenski filed the




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001538
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 46 of 134 PageID #:29131




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          45



                       1   declaration with the patent office discussing the commercial

                       2   sales of OPANA ER?

                       3   A.   I don't recall that.

                       4   Q.   Go ahead and look at DTX-0755-B in your binder?

                       5   A.   Okay.

                       6   Q.   Do you see her name there?

                       7   A.   Yes.

                           Q.   And you can flip through if you want, absolutely in your

                       9   binder, but 13 pages of text and 11 exhibits about the sales

                      10   of OPANA ER?

                      11   A.   Okay.

                      12   Q.   Now, let's look at the Endo patent office submission

                      13   that attaches that declaration.    And that's in your binder at

                      14   tab DTX-0755-A.     Go to page 12 of DTX-0755-A.

                      15   A.   Okay.

                      16   Q.   And this is what Endo said to the patent office under

                      17   the heading commercial success.    I put it up on the screen

                      18   for you:

                      19                Furthermore, any perceived case of prima facie

                      20   obviousness is readily rebutted by the commercial success of

                      21   OPANA ER, a product line embodying the analgesically

                      22   effective controlled release pharmaceutical compositions of

                      23   oxymorphone claimed herein.

                      24                Do you see that?

                      25   A.   Yes.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001539
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 47 of 134 PageID #:29132




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           46



                       1    Q.   So Ms. Wysenski apparently declared to the patent office

                       2    that the commercial succeas of OPANA ER is tied to inventions

                       3    claimed in this patent application which is 680432.     At least

                       4    it appears so, right?

                       5    A.   It appears to be.

                       6    Q.   Do you know Ms. Wysenski filed four more declarations

                       7    for four other Endo patent applications before the U.S.

                            Patent Office?

                       9    A.   No, I'm not aware of those.

                      10    Q.   They are as well in your binder at DTX-752 to 756.       So

                      11    at least according to Endo before the patent office, the

                      12    commercial success of OPANA ER is attributable to the

                      13    inventions claimed in those five patents, correct?

                      14    A.   It appears to be.

                      15    Q.   Okay.     Not the patents at issue in this litigation,

                      16    correct?

                      17                 Let me ask it differently.   You are not aware Ms.

                      18    Wysenski filed any declaration for 9:3:3 or 456 patents which

                      19    are at issue in this litigation, correct?

                      2:0   A.   I am not aware of any.

                      21    Q.   And especially in light of this, you would agree that

                      22    you cannot make any connection between OPANA ER and the

                      23    patents in suit in this litigation, correct?

                      24    A.   I guess not.

                      25    Q.   Okay.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001540
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 48 of 134 PageID #:29133




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                               47



                       1                MR. BERTA:     I have no further questions.     I would

                       2   want to move some things into evidence, but I am not sure

                       3   whether I should do that now or later, your Honor.

                       4                THE COURT:     Why don't   we do it now.   We'll

                       5   establish a pattern.        While thinking of it, let's do it now.

                       6                MR. BERTA:     I appreciate that, your Honor.

                       7                THE COURT:     Yes.

                                        MR. BERTA:     I would like to move in DTX-46.

                       9                MR. BLACK:     We didn't have notice, your Honor, what

                      10   they were introducing.        Just a moment.   We have no

                      11   objection.

                      12                MR. BERTA:     I'd also like to move in DTX-46 A-which

                      13   is the thing that has Embeda on it.         The extra slide.

                      14                MR. BLACK:     The excerpt--

                      15                MR. BERTA:     From that document -- 340--

                      16                THE COURT:     Let's go off the record.

                      17                (Discussion held off the record).

                      18                MR. MCTIGUE:     Your Honor, for the record, I am not

                      19   going to ask additional questions of the witness.

                      20                THE COURT:     Thank you, Mr. McTigue.

                      21            MR. BLACK:         Redirect, your Honor.

                      22                THE COURT:     Yes.

                      23   ^ REDIRECT EXAMINATION

                      24   BY MR. BLACK:

                      25   Q.   Mr. Bingol, what were your sales of OPANA ER in 2005?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                           IMPAX-OPANA00001541
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 49 of 134 PageID #:29134




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           48



                       1   A.     Zero.

                       2   Q.     What are your sales going to be of OPANA ER in 2010?

                       3   A.     Net sales would be about 215 million.

                       4   Q.     Who's the big dog in this market of OPANA -- excuse

                       5   me--    of the tablet market?

                       6   A.     OxyContin.

                       7   Q.     What percentage of the market does OxyContin have?

                           A.     Of the tablet space, they own about 60 percent whether

                       9   it's branded or generic.

                      10   Q.     And who is number two?

                      11   A.     Would be Morphine in terms of its use, but number two in

                      12   terms of branded products is OPANA ER.

                      13   Q.     Are you -- strike that.      How long has OxyContin been on

                      14   the market?

                      15   A.     I think the first approval was 1995.

                      16   Q.     Do you consider OPANA ER to be a success?

                      17   A.     Absolutely.

                      18                  MR. BLACK:   No further questions, your Honor.

                      19                  THE COURT:   Any recross examination?

                      20                  MR. BERTA:   I do not, your Honor.

                      21                  THE COURT:   Okay.

                      22                  MR. BLACK:   There are a number of exhibits I should

                      23   move in at this point.

                      24                  THE COURT:   Let's take a moment and regroup, make

                      25   sure everybody is ready to read the exhibits on each side.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001542
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 50 of 134 PageID #:29135




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                             49



                       1   Let the plaintiffs introduce their exhibits and then the

                       2   defendant the exhibit that you want.

                       3               MR. SHULMAN:     Should we break, your Honor?

                       4                THE COURT:    Very good.

                       5                Pick up again at 5 to 12.

                       6                Thank you.

                       7                (RECESS TAKEN).

                                        THE COURT:    Good morning.   Okay.   We finished our

                           break.     We have a new witness in the witness box, introduce

                      10   us.

                      11               MR. BERTA:     Your Honor, could I wrap up with that

                      12   we met and conferred with with respect to the exhibit, and I

                      13   would like to move them in at this time.

                      14                THE COURT:    Sure.

                      15               MR. BERTA:     Thank you, your Honor. Defendant Impax

                      16   would like to move in the following exhibits: DTX-46,

                      17   DTX-46-A, DTX-3, DTX-117, DTX- 377, DTX-752-A, 752-B, 753-A,

                      18   753-B, 754-A, 754-B, and 755-A, 755-B, 756-A, 756-B and

                      19   PX-340-A-1.

                      20                THE COURT:    Thank you.

                      21               MR. BERTA:     Thank you.

                      22               MR. BLACK:     Your Honor, plaintiffs also move into

                      23   evidence stipulation the following exhibits: PX-4A.         PX-72.

                      24   PX-340, PX-340A, PX-396.       And then we'll have two with new

                      25   numbers.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001543
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 51 of 134 PageID #:29136




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                              50



                       1                The slide deck, which in the binder, for Mr. Bingol

                       2   will be now PX-2173 and 10-K used in cross examination will

                       3   be PX-2174; stickers put on that and provide it to the

                       4   Court.

                       5                THE COURT:     Okay, good.

                       6                MR. BLACK:   Plaintiffs' next witness is Dr. Anthony

                       7   Lowman.

                                          (:SO MARKED).

                       9                THE COURT:     Dr. Lowman

                      10   ^ DR. ANTHONY LOWMAN, the witness herein, having been first

                      11   duly sworn by the Courtroom Deputy, was examined and

                      12   testified as follows:

                      13                MS. GUILLOTY:     Please state your name and spell it

                      14   for the record.

                      15                THE WITNESS:    My name is A.M. Lowman,

                      16   L-O-W-M-A-N.

                      17                THE COURT:     Your witness.

                      18                MR. RHOAD:     Thank you, your Honor.

                      19   ^ DIRECT EXAMINATION

                      20   BY MR. RHOAD:

                      21   Q.   Good morning, Dr. Lowman.           It is still technically

                      22   morning-- so how are you?

                      23   A.   Great.

                      24   Q.   Good.     Where are you currently employed?

                      25   A.   I am employed at Drexel University.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                         IMPAX-OPANA00001544
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 52 of 134 PageID #:29137




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                            51



                       1    Q.   What positions do you hold there?

                       2    A.   I'm a professor of Chemical and Biomedical in the

                       3    College of Engineering.   I'm the Director of Biodrug Delivery

                       4    Laboratory and also the Associate Dean for Research and

                       5    Graduate Studies.

                       6    Q.   How long you been with Drexel?

                       7    A.   About 13 years.

                            C.   What are your responsibilities as professor of chemical

                       9.   engineering?

                      10    A.   My two main duties are teaching and research.

                      11    Q.   And can you describe to the Court the teaching

                      12    responsibilities that you have related to drug delivery

                      13    systems and control delivery release drug systems in

                      14    particular?

                      15    A.   Yes. I taught a number of engineering classes in the

                      16    field of drug delivery, including a course entitled Smart

                      17    Pharmaceuticals.    I taught that a couple of times.   It's a

                      18    new course that I developed for the College of Engineering.

                      19             And I also taught -- lectured on drug delivery

                      20    systems in our biomaterials sequence at Drexel University.

                      21    Q.   What are your research interests?

                      22    A.   My research interests involve the use of polymer

                      23    systems, generic polymer systems and drug delivery

                      24    applications, tissue engineering and joint repair.

                      25    Q.   You mentioned the Biomedical and Drug Delivery




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001545
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 53 of 134 PageID #:29138




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                       52


                       1   Laboratory; what is that?

                       2   A.   That's the laboratory where I conduct my research.

                           Q.   And what are your responsibilities as the director of

                       4   that laboratory?

                       5   A.   My responsibilities are to supervise the graduate,

                       6   undergraduate students working in the laboratory.     I'm

                       7   responsible for preparing and submitting journal publications

                       8   as well as submitting grant applications for funding the

                       9   laboratory.

                      10   Q.   Can you give the Court an example of one of the products

                      11   of the research that's performed in your laboratory?

                      12   A.   Sure.     One of longest going projects in our laboratory

                      13   right now is a project that's been funded by the National

                      14   Institute of Health for about a dozens years.     It involves

                      15   the design of hydrogen bonded hydrogel systems for oral drug

                      16   delivery.

                      17   Q.   And can you describe for the Court your educational

                      18   background, please.

                      19   A.   Yes.     I received my Bachelors of Science at University

                      20   of Virginia in Chemical Engineering.    And I received my Ph.D.

                      21   in Chemical Engineering from Perdue University.

                      22   Q.   What was the subject of your Ph.D. research?

                      23   A.   My Ph.D. research is on the use of hydrogen bonding,

                      24   hydrogen oral protein delivery.

                      25   Q.   And what other background and experience, if any, do you




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                   IMPAX-OPANA00001546
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 54 of 134 PageID #:29139




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                         53



                       1    have relating to pharmaceutical formulations and drug

                       2    development?

                       3    A.   During my time as a graduate student, Ph.D. student, I

                       4    spent time as a visiting researcher at the laboratory

                       5    pharmacy, one at Hoshi University in Tokyo, Japan and the

                       6    University of Parma, Department of Pharmacy.    And later,

                       7    after I became a professor I spent time in the laboratory as

                       8    a visiting professor.

                       9.   Q.   Are you a member of professional organizations relating

                      10    to drug delivery systems or pharmaceutical products?

                      11    A.   Yes. I am member of the Control Release Society, and I'm

                      12    also a member of Society of Bio Materials.     In that society I

                      13    was in charge or the chair of the Drug Delivery Interest

                      14    Group for three years, I believe.

                      15    Q.   And we have up there a binder that has some of the

                      16    exhibits that we may be talking with you this morning about.

                      17              Can you look in there.    Is PX-30 a copy of

                      18    curriculum vite?

                      19    A.   Yes, it is.

                      20    Q.   And does your CV describe in more detail your background

                      21    and experience in the field of drug delivery systems and gel

                      22    matrix based delivery systems?

                      23    A.   Yes, it does.

                      24    Q.   And have you published papers in the areas of controlled

                      25    drug delivery:systems and gel matrix based delivery systems




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001547
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 55 of 134 PageID #:29140




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          54



                       1   in particular?

                       2   A.   Yes.

                       3   Q.   And does your CV provide a more comprehensive listing of

                       4   your publications in those areas?

                       5   A.   Yes.

                       6               MR. RHOAD:     Your Honor, plaintiffs offer Dr. Lowman

                       7   as an expert in pharmaceutical formulation in development,

                           particularly controlled release, drug release systems and gel

                       9   matrix based systems.

                      10               THE COURT:   And I believe there's no objection.   Am

                      11   I correct about that, Mr. Shulman?

                      12               MR. SHULMAN:     Yes, your Honor.

                      13               THE COURT:   Any voir dire requested?

                      14               MR. MCTIGUE:     No, your Honor.

                      15               MR. SHULMAN:     No, your Honor.

                      16               THE COURT:     Thank you.

                      17   Q.   Dr. Lowman, in connection with your work in this case,

                      18   did you study the patents in suit?

                      19   A.   Yes.

                      20   Q.   And have you also reviewed abbreviated and drug

                      21   applications filed by Impax and Sandoz in this case?

                      22   A.   Yes.

                      23   Q.   As a result of your work, have you formed any opinion as

                      24   to whether the drug products described infringe any claims in

                      25   the patents-in-suit?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001548
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 56 of 134 PageID #:29141




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                        55



                       1    A.   Yes, I have.

                       2    Q.   With respect to Impax, what are your opinions?

                       3    A.   Well that they infringe.

                       4    Q.   And with respect to Sandoz, what is your opinion?

                       5    A.   That they infringe one of the patents.

                       6    Q.   Did you prepare a report that set forth more

                       7    specifically the opinion you have with respect to

                            infringement by the Impact and Sandoz ANDA tablets?

                       9    A.   Yes, I have.

                      10    Q.   Is PX-1022 a copy of your initial infringement report

                      11    relating to infringement Impax ANDA tablets?

                      12    A.   Yes, it is.

                      13    Q.   And is PX-23    copy of your supplement infringement

                      14    report relating to the Impax ANDA tablets?

                      15    A.   Yes.

                      16    Q.   And is PX-2016 a copy of your infringement report

                      17    relating to the Sandoz ANDA tablets?

                      18    A.   Yes.

                      19    Q.   And do those reports accurately set forth your opinions

                      20    and the basis for those opinions with respect to infringement

                      21    of the patents-in-suit by Impax and Sandoz?

                      2.2   A.   Yes, they do.

                      23    Q.   And are the statements in these reports truthful and

                      24    accurate to the best of your knowledge and belief?

                      25    A.   Yes.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001549
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 57 of 134 PageID #:29142




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           56



                       1    Q.   And have you prepared some slides to help you explain to

                       2    the Court what your opinions are and the basis for those

                            opinions?

                       4    A.   Yes, I have.

                       5    Q.   Okay.     Can we go to the next, probably two slides

                       6    there.     Let's start with a bit of background of the patents

                       7    and technology?

                            A.   Yes.

                       9.   Q.   Can you briefly summarize for the Court the technology

                      10    to which the-- the patents in suit are directed?

                      11    A.   Yes.     The patents-in-suit involved solid oral controlled

                      12    release dosage forms, specifically designed to release their

                      13    active ingredient into the stomach and the small-- excuse me

                      14    -- the intestines over time.     They are quite different from

                      15    immediate release formulations which release drugs completely

                      16    at once.

                      17    Q.   Could you explain to the Court some differences between

                      18    immediate release and extended release formulations?

                      19    A.   Yes. I have a slide for that.     Pull that up.   So I

                      20    prepared this slide actually from some of my classroom

                      21    teachings.     This slide represents the behavior of the two

                      22    types of systems we are talking about, immediate release and

                      23    extended release.

                      24                So the first is the left-hand side, which would

                      25    represent the in vitro dissolution curve that would typically




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001550
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 58 of 134 PageID #:29143




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101



                                                                                          57



                       1   be extend release system.

                       2   Q.   When does an in vitro dissolution occur?

                           A.   Out of the body -- not in vivo.    It's in a beaker is

                       4   what it means.

                       5   Q.   And measures?

                       6   A.   Measured outside of the body and measured in a simulated

                       7   lab setting in different types of media, could be water,

                           buffered solutions or simulated gastric intestinal solution.

                       9                This represents outside of the body how much of the

                      10   drug product is released from the dosage form as a function

                      11   of time.    And the red curve, instant release curve, we see

                      12   this is where the drugs immediately released from tablet

                      13   formulation.    And the blue represents the extended release

                      14   curve where the drug is released in a controlled or more

                      15   slower sustained fashion from the tablet.

                      16               What that translates into, is that this translates

                      17   to this type of behavior when administered into a patient and

                      18   you see that the immediate release, because releases the drug

                      19   so fast, provides quick speak in the drug or plasma

                      20   concentration and then tips off rather quickly.

                      21               Where the extended release is designed to allow for

                      22   dosing that gets the blood plasma concentration up and it

                      23   maintains it at a much higher level for a significant period

                      24   of time.

                      25   Q.   So the blood plasma concentration, that's the amounts of




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001551
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 59 of 134 PageID #:29144




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                         5ff.



                       1   drug that actually gets into the patient's bloodstream?

                           A.   Correct.

                           Q.   And what are the advantages of controlled release dosage

                       4   forms?

                       5   A.   So, the advantage is that -- the big advantage is that

                       6   it can be a more effective treatment system because it

                       7   maintains the desired blood levels over the longer periods of

                           time over an immediate release system.    Because it does that,

                       9   it reduces the dosage frequency or how many times a patient

                      10   has to take a given medicine and that leads to better patient

                      11   compliance.

                      12               So these patents now we are talking to that

                      13   advantage and directed specifically to a matrix based

                      14   delivery system that would provide for a medicine that would

                      15   be taken once or twice a daily.

                      16   Q.   And can you summarize for the Court how these gel matrix

                      17   based delivery systems work?

                      18   A.   Yes. I put up another picture here of some sample

                      19   tablets that, which we tested and I'll be describing later.

                      20               This shows a gel matrix based delivery system that

                      21   we tested, represents one of Impax 40 milligram formulation.

                      22   And the first picture right here is a slice away of the

                      23   tablet, the cross section slice of tablet where all the

                      24   excipients are compressed and white so that you could see

                      25   it's dry.   So that it's dry state surrounded by the yellow




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001552
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 60 of 134 PageID #:29145




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                                 59



                       1   coating.

                       2                THE COURT:   Now, I'm going to interrupt to ask what

                           is obvious to you and kind of getting to be obvious to me.

                       4   Just so the record is nice, just tell us what a matrix is,

                       5   tell us what the excipient is and tell us what medicament is,

                       6   and all other standard language.

                       7                THE WITNESS:     Yes.

                       8                THE COURT:     If you wouldn't mind.

                       9                THE WITNESS:     Yes.   So a matrix is the part of a

                      10   tablet, which is the controlling release behavior.            I

                      11   actually depicted it on the chemical structure, the matrix.

                      12                The matrix in these gel based systems are polymer

                      13   chains.     So they are long chains of repeated polymer units

                      14   that are linked together through either permanent chemical

                      15   cross-links, or in many cases, physical interactions between

                      16   the polymer chains.       So they could be tied together and glued

                      17   together and hydrogen bonded, other types of interactions

                      18   between polymer change.

                      19               What happens in matrix based, these components that

                      20   makes up the matrix system would be considered excipients, so

                      21   they are the nonactive ingredients.           The nonactive

                      22   ingredients.     Excipients.     The word medicament refers to the

                      23   drug or the--

                      24                THE COURT:     Off the record.

                      25                (Discussion held off the record).




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                             IMPAX-OPANA00001553
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 61 of 134 PageID #:29146




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                                   60



                       1                   THE COURT:     Back on the record.

                                           THE WITNESS!    Thank you.




                       4    CONTINUED EXAMINATION

                       5    BY MR. RHOAD.

                       6    Q.      Dr. Lowman, could you then explain how this gel matrix

                       7    system works over the time to deliver the drug?

                            A.      Okay   So I think now we've got the basic terminology

                       9    down.     So we see the tablet here in its dry state so it has

                      10    not been exposed to the fluid.          So there's no gel matrix

                      11    formed.

                      12                   We will show a time course of it being exposed to

                      13    food at different times.

                      14                   The first picture the tablet has been exposed to

                      15    the environmental fluid for a half hour.            Now we could see

                      16    the outer core of the gel laying forming.           The yellow is

                      17    simply coating as well the eXcipient.         As the time increases,

                      18    the thickness of that gel layer also increases because the

                      19    gel layer flows from the inside out and gets to point even at

                      20    four hours we have a significant gel layer that we still see

                      21    the presence after dry core.         So it takes quite sometime for

                      22    tablets to completely hydrate all the way through the

                      2.3   system.

                      24                   Now, this picture I think is important to then kind

                      25    of understand what is going on with the gel matrix and why




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                           IMPAX-OPANA00001554
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 62 of 134 PageID #:29147




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                             61



                       1    these things happen and why it provides for controlled drug

                            delivery.

                                            The defining factors on the gel matrix would be its

                       4    pore structure.        Looking at this kind of square shape right

                       5    here, that represents the polymer chains that makes up the

                       6    pore.    So when it's hydrated at one degree, the pores have a

                       7    certain size.        But as we go from let's say half hour to four

                            hours, more water is taken up into the matrix system, the

                       9    pores get larger.       So released behavior changes as these

                      10    pores continue to grow.

                      11    Q.      What is the mechanism by which the drug is release out

                      12    of-- of the gel matrix based tablets?

                      13    A.   In these tablets, the drug, as water hits them, the

                      14    drugs will solubilize and then defused through the polymer

                      15    matrix and be released from the system.

                      16                    But also as the outer layer becomes sufficiently

                      17    hydrated-- the higher later also could erode off allowing for

                      18    additional release of the drug.

                      19    Q.      Okay.    With that background, let's turn first to the

                      20    Impax tablets and your opinions about infringement with

                      21    respect to those tablets?

                      22    A.      Yes.

                      2.3   Q.      First of all, what Impax ANDA tablets?

                      24    A.      So the Impax ANDA tablets are gel matrix based sustained

                      25    release tablets for delivery oxymorphone.       And up here I put




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001555
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 63 of 134 PageID #:29148




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          62



                       1   together the listing of the components in each of the

                       2   different dosage ANDA tablets.

                           Q.      What relationship, if any, between the Impax ANDA

                       4   tablets and the plaintiff's OPANA ER that Mr. Bingol was

                       5   testifying about this morning?

                       6   A.      The Impax ANDA tablets--

                       7               MR. SHULMAN:   I'm sorry, can I hear the question

                           back.

                       9   Q.      What relationship, if any, is there between the Impax

                      10   ANDA tablets and the OPANA ER product?

                      11   A.      So the Impax ANDA tablets have been designed to function

                      12   in the same way as the OPANA ER tablets and it's been

                      13   submitted to the FDA and there is a filing that they are the

                      14   bioequivalent to the OPANA tablets.

                      15   Q.   And what is bioequivalent mean in that context?

                      16   A.      In this sense, very simple is that they function the

                      17   same way.     The drug taken up in the body the same way and the

                      18   response is the same.

                      19   Q.   And in your opinion which claims are the 456 patent, if

                      20   any, do the Impax ANDA tablets infringe?

                      21   A.      For the 456 tablets, they infringe Claims 1 through 3

                      22   and 5 and 7.

                      23   Q.   And in your opinion which claims, if any, of the 933

                      24   patent do the Impax ANDA tablets infringe?

                      25   A.      They infringe Claims 1 through 3, 5, 7, 8, 10 and 41




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001556
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 64 of 134 PageID #:29149




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1   through 43.

                       2   Q.   Okay.    And let's turn to discuss those opinions in a

                       3   little bit more detail.     Let's turn to 456 Claim 1 first.

                       4   What's your basis for the opinion that Impax ANDA tablets

                       5   infringe that claim?

                       6   A.   So, I would look at this slide I built right here and

                       7   the left-hand column is the claim broken down and in the

                       8   right-hand column kind of put together the ideas on how the

                       9   Impax tablets, each of these parts of the claim.

                      10   Q.   Okay.     What's the significance of the yellow

                      11   highlighting on this first slide?

                      12   A.   Well, the yellow highlighted sections are parts of the

                      13   claims that I were told were not in dispute.

                      14   Q.   And before we move on to the disputed claims, I wanted

                      15   to touch base gelling agents since that may come up later on

                      16   in your testimony.

                      17                What's the basis for your opinion, that, as listed

                      18   there, Xanthan Gum and HPMC are gelling agents as they are

                      19   used in the Impax ANDA tablets?

                      20   A.   Could I get the next slide.     So in the field one:

                      21   Xanthan Gum and HPMC well known as being suitable to use as

                      22   gelling agents in appropriate compositions and formulations

                      23   and weights.

                      24                That's known in the state of the art as well by

                      25   reading Impax.    And I note that they say their product is




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                   IMPAX-OPANA00001557
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 65 of 134 PageID #:29150




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                            64



                       1    designed to use hydrogel matrix system for delivery.      And

                       2    they refer to these: cases are the rate controlling polymers.

                       3                And as these systems function, as matrix systems

                       4    function, the rates: controlling polymer form the hydrogel

                       5    matrix, and therefore they must be the matrix that controls

                       6    the release.

                       7    Q.   All right.     Let's turn to the next claim limitation.     So

                       8    if we could go to the next chart.

                       9                 You have highlighted here the limitation of a

                      10    pharmaceutical acceptable hydrophobic material.     You

                      11    indicated that in your opinion the Avicel (PH) 101 MCC in the

                      12    ImpaX ANDA tablets is a hydrophobic material as used tablets;

                      13    is that right?

                      14    A.   Yes.

                      15    Q.   What's basis for your opinion that Avicel is a

                      16    hydrophobic material as it's used in-- in Impax ANDA tablets?

                      17    A.   So are used -- what is told, the claim's core

                      18    construction of term hydrophobic material in this case means

                      19    a material that is effective to slow the hydration of the

                      20    gelling agent without disrupting hydrophobic matrix.

                      21    Q.   And we note the Court's construction uses the term

                      22    hydration?

                      2.3   A.   Hydration would mean, in this case, uptake of water into

                      24    the system.

                      25    Q.   And it's talking about something that slows the




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001558
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 66 of 134 PageID #:29151




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                         65



                       1    hydration.     What is hydration rate then?

                            A.   They hydration rate would be the amount of water taken

                            up per time.

                       4    Q.   And what did you do to determine whether any component

                       5    of Impax ANDA tablets was a hydrophobic material in

                       6    ,A:cordance with the claim inventions?

                       7    A.   I looked at each of the components that was listed in

                            the NDA and I performed a literature search on these

                       9    components to see what could be slowing hydration of the

                      10    gelling agent and I found two papers that pointed me towards

                      11    the role of MCC as showing the performing of this function.

                      12                 The first paper by Theragel (ph) which was put in

                      13    tablets and investigated the effects of various excipients in

                      14    tablets and how they affected the rate of hydration in gels

                      15    and tablets erosion on certain gel matrixes.

                      16              And the main conclusion of that was that out of

                      17    .excipients use, the presence of MCC significantly slowed

                      18    water-uptake of those tablets.

                      19              And also a paper I found by Lee Toll (ph) studies

                      20    with MCC in HPMC matrixes.    And they concluded that MCC

                      21    slowed the swelling hydration in their formulation.

                      22                 So that led me to look further into the role of MCC

                      2.3   in the Impax ANDA tablets.

                      24    Q.   And the MCC Impax ANDA tablets would be Avicel; is that

                      25    right?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001559
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 67 of 134 PageID #:29152




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           66



                       1    A.   Yes.

                       2    Q.   And can you summarize for the Court what Avicel is?

                            A.   Avicel pH101, which is used in tablets, just a trade

                       4    name for their specific rate of MCC which is microcrystalline

                       5    cellulose.    A microcrystalline cellulose is semi crystalline

                       6    that's derivative from cellulose.     That's used in

                       7    pharmaceutical formulations.     Because it's partially semi

                            crystalline, it's water insoluble and it can absorb water but

                       9    it tends to agglomerate.

                      10                 The thing about MCCs and any other excipient is

                      11    that's well known that could serve many functions.

                      12    Q.   And what are some of the different functions that MCC is

                      13    known to be able to perform?

                      14    A.   It's been known to serve as a diluent filler, binder, it

                      15    has many roles in tablets.

                      16    Q.   And can MCC perform different functions in different

                      17    pharmaceutical formulations?

                      18    A.   Yes.

                      19    Q.   Okay.    What influences, which of those functions it will

                      20    perform in particular formulations?

                      21    A.   So the way they are going to function in a given

                      22    formulation is going to depend upon a number of factors.        It

                      2.3   will depend on other excipients in tablets.     It's going to

                      24    depend on the compositions of the MCC in the tablet.     It's

                      25    going to depend on how the tablets are made.     Really the




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001560
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 68 of 134 PageID #:29153




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          67



                       1   whole compositions and makes up of the tablet will determine

                           how it functions.

                           Q•   And during the course of the investigating the role of

                       4   the Avicel in Impax ANDA tablets, did you come across any

                       5   literature discussing the facts that MCG can be used in

                       6   tablets as a diluent?

                       7   A.   Yes.

                                And do the patents-in-suit include MCC and what's the

                       9   substances that may be suitable for use as a diluent?

                      10   A.   Yes.

                      11   Q.   And did those facts cause to you stop investigating

                      12   whether MCC may be a hydrophobic material as it's used in

                      13   Impax ANDA tablets?

                      14   A.   No.

                      15   Q.   Why not?

                      16   A.   Because, well one, it's known that such .e:Xcipients could

                      17   be multi functional.    And also the definition here of

                      18   hydrophobic material defines something very specific, and

                      19   that is something that slows hydration.    And evidence that I

                      20   had found was pointing me to the fact that MCC could slow

                      21   hydration in tablets.

                      22   Q.   With that background, what did you do to determine

                      23   whether or not Avicel, as it's used in Impax ANDA tablets, is

                      24   a hydrophobic material in accordance with the Court's

                      25   construction of that term?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001561
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 69 of 134 PageID #:29154




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1   A.      So I asked to have hydration and dissolution tests

                           performed on tablets.

                           Q.      There's another name for hydration test, water-uptake

                       4   test?

                       5   A.      Yes.

                       6   Q.      Could you describe for the Court what a water-uptake

                       7   test is?

                           A.   A water-uptake test is a very simple test.      It's done in

                       9   vitro, in a beaker again. Aqueous media.      It's quite simple.

                      10                  The tablets are dropped into asserted media, and at

                      11   a given time a tablet is removed, weighed so we could

                      12   determine the weight at any given time, then dried to remove

                      13   all of the water and that allows us to determine how much

                      14   water is taken up into the tablets at any given time.

                      15   Q.      You weigh -- when it's wet and you dry it, the

                      16   difference is going to be the amount of water that was taken

                      17   up by the tablet?

                      18   A.      Correct.

                      19   Q.   And why was that an appropriate test to perform in

                      20   connection with investigating whether the Avicel was a

                      21   hydrophobic material?

                      22   A.      Because the definition of hydrophobic materials was that

                      23   it slows the hydration of the tablet.      So to me this is a

                      24   direct measurement of how water taken up in the tablet what's

                      25   really the hydration rate of a tablet is.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001562
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 70 of 134 PageID #:29155




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1   Q.     And have you done that type of testing before in your

                           lab?

                           A.     Yes.   We have done hydration testing.

                       4   Q.     How often and in what context?

                       5   A.     We do it quite regularly when we're looking at new gel

                       6   matrix .s:ystems.
                                  •            So any time we look at a new gel that we are

                       7   trying to study, we want to learn about its behavior aqueous

                           media.    We make our tablets and we swell them in different

                       9   buffers and determine how they take up water.

                      10   Q.     In any of your publications have you ever reported on

                      11   the results of water-uptake testing that you've done?

                      12   A.     Yes.

                      13   Q.     Could you give us an example?

                      14   A.     I could give you an example of my very first journal

                      15   publication.     The first data figure was water-uptake test.

                      16   Q.     When was that publication published?

                      17   A.     That publication was submitted 1996 and actually

                      18   published in 1997.

                      19   Q.     Are you aware of others who have done water-uptake tests

                      20   on pharmaceutical drug products?

                      21   A.     Yes.

                      22   Q.     In what context?

                      23   A.     It's quite a common test to determine the swelling of a

                      24   gel base system.

                      25   Q.     And what was the composition -- strike that.   Did you do




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001563
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 71 of 134 PageID #:29156




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                             70



                       1   the water-uptake testing yourself in your own lab?

                       2   A.      No, I didn't.

                           Q.    Are you authorized by the DEA to handle schedule 2

                       4   opioid products?

                       5   A.      No, I'm not.

                       6   Q.      Who did you have conduct the testing for you?

                       7   A.      Emerson Lab was contracted to do the testing.

                           Q.      What compositions, what was the compositions of the

                       9   tablets that you had Emerson labs perform this testing on?

                      10   A.      I think I have that next slide.    So, Emerson lab with 40

                      11   milligram tablets prepared four different compositions for

                      12   us.     So it has an active ingredient, the oxymorphone in

                      13   appropriate amounts.

                      14                  We kept the amount of gelling agents in each of the

                      15   tablets the same as the Impax ANDA tablets.       The same amounts

                      16   of magnesium, the same amounts of it.

                      17                  What we changed in the tablets was the ratio of

                      18   microcrystalline cellulose to lactose.       In each case, we kept

                      19   the total amount of lactose in microcrystalline cellulose so

                      20   it's constant. So what that did it allowed us to generate

                      21   four sets of tablets that had the same weight, hardness and

                      22   size.

                      23   Q.    And do any of these four formulations correspond to the

                      24   formulation that Impax uses to make its ANDA tablets?

                      25   A.      Yes.    That would be this column right here, the 40-A.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001564
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 72 of 134 PageID #:29157




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          71



                       1   Q.   And in column 40-D is a tablet had none of Avicel in it;

                           is that correct?

                           A.   That's correct.     So as we go from B to C to D we

                       4   decrease the amount of MCC and we relax it with lactose.

                       5   Q.   And what were the results of the water-uptake testing

                       6   that you had Emerson perform?

                       7   A.   So this actually plots now of the water-uptake for the

                           tablets.     The purple curve represents the Impax ANDA

                       9   tablets.    And see it has the lowest amounts of water taken,

                      10   so therefore the lowest rates.

                      11               And as we decrease the amounts of MCC, the tablets

                      12   that had no MCC, controlled tablets took up the most water.

                      13   And calculated the rates -- hydration rates -- to get to the

                      14   next slide -- and I calculated the two end points and the

                      15   hydration rate through the first half hour, the initial slop,

                      16   as well as through the end of testing.

                      17               I found the hydration rates, both initially and

                      18   overall, were greater in tablets that had no MCC.

                      19   Q.   So in the two tablets that you're referencing there, the

                      20   Impax ANDA tablets that have the hydrophobic material and the

                      21   no MCC controlled tablets that do not have the hydrophobic

                      22   material; is that right?

                      23   A.   Right.    I have the data to support that hydration rate

                      24   of Impax tablets was slower than the hydration rates of

                      25   tablets with no MCC, thereby MCC had the effects of




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001565
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 73 of 134 PageID #:29158




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           72



                       1    hydration.

                            Q.   And was a result of that testing set forth in a report

                            that Emerson Labs prepared?

                       4    A.   Yes.

                       5    Q.   And it is Exhibit PX-1010 a copy of that report?

                       6    A.   Yes.

                       7    Q.   What conclusions do you draw from the water-uptake

                       8    testing results?

                       9    A.   So my conclusion is that MCC is serving as a hydrophobic

                      10    material or serving as a hydrophobic material in the sense

                      11    that it's slowing hydration.

                      12    Q.   Did you test any other dosage strengths besides the 40

                      13    milligram strength?

                      14    A.   Yes, I did.    We tested also the 5 milligram strength.

                      15    Q.   Why did you test the 5 milligram strength and the 40

                      16    milligram strength?

                      17    A.   Because we had a window of seven dosage strengths that

                      18    had proportional amounts of the Avicel MCC throughout the

                      19    systems.

                      20                 So we felt if we did testing on the lowest dosage

                      21    strength and highest dosage strength, and given the

                      22    proponents were proportional, if I saw the same results at 5

                      2.3   and 40, I know that in the middle we would see also the same

                      24    results.

                      25    Q.   And in your opinion is Avicel slowing hydration of the




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001566
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 74 of 134 PageID #:29159




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                       73



                       1   gelling agent as it's used in all dosage strengths of the

                       2   Impax ANDA tablets?

                           A.   Yes, that's my opinion.

                       4   Q.   Let's turn to the second part of the Court's claim

                       5   construction which was slow hydration gelling agents and does

                       6   so without disrupting the hydrophilic matrix.

                       7             First of all, what is the hydrophilic matrix that

                           the definition is referring to?

                       9   A.   The hydrophobic matrix is that gel matrix -- you said

                      10   hydrophilic matrix?

                      11   Q.   The Court's language is that it slows hydration without

                      12   disrupting the hydrophilic matrix.    And what is the

                      13   hydrophilic matrix?

                      14   A.   The hydrophilic matrix is what I described earlier, the

                      15   swellable gel matrix that forms between Xanthan Gum and HPMC.

                      16   Q.   And what does it mean to slow hydration without

                      17   disrupting that hydrophilic matrix?

                      18   A.   It would mean that slows down the amount of water that's

                      19   taken up by the gel matrix but does not prevent the stable

                      20   gel matrix from performing.

                      21   Q.   Do you have an opinion as to Avicel, as it's used in

                      22   Impax ANDA tablets, is slowing hydration without disrupting

                      23   hydrophilic matrix formed by the gelling agent?

                      24   A.   Yes, I do.

                      25   Q.   And what is your opinion?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                   IMPAX-OPANA00001567
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 75 of 134 PageID #:29160




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           74



                       1    A.   My opinion is that it's slowing hydration, as we saw

                            earlier, but also that's it's not disrupting the gel matrix.

                            Q.   And what's the basis for that opinion?

                       4    A.   So I know that the Impax ANDA tablets provide the

                       5    sustained release of oxymorphone, that they are reported to

                       6    provide to get the benefits.

                       7                That means that there's a gelling agent present to

                            control the release of oxymorphone.

                       9                That type of controlled release behavior would not

                      10    occur without the presence of a gel matrix.

                      11                Also, I could rely also on the photographs I have.

                      12    If I look again and bring the pictures back up of the Impax

                      13    40 milligram tablet, I could see I go from a dry tablet and

                      14    over time formation of a gel layer around the dry core.    And

                      15    that's confirmation for me of the formulation of a gel matrix

                      16    as it moves inwards towards the core throughout the test.

                      17    Q.   In light of what you told us, in your opinion is Avicel,

                      18    as used in Impax ANDA tablets, a hydrophobic material in

                      19    accordance with Claim 1 of 456 patent?

                      20    A.   Yes.

                      21    Q.   And that is true for all dosage strengths?

                      22    A.   Yes.

                      2.3   Q.   All right.    In the patents-in-suit, did the inventors

                      24    describe the use of the water-uptake tests as a way to

                      25    measure hydration?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001568
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 76 of 134 PageID #:29161




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           75



                       1   A.   No, they did not.

                       2   Q.   Is there any testing that described in the

                           patents-in-suit that measured hydration?

                       4   A.   No.

                       5   Q.   Is there any testing at all that's described in the

                       6   patents-in-suit?

                       7   A.   There's dissolution testing performed in the patents.

                       8   Q.   And how is that dissolution testing different from the

                       9   water-uptake testing that you've told us about so far?

                      10   A.   The dissolution tests are completely different tests and

                      11   they give you a completely different result.

                      12                The goal of dissolution test is to determine how

                      13   quickly the drug is released from the tablet.

                      14   Q.   And what is the point of doing the water-uptake test?

                      15   A.   To determine the rate that water enters the tablet.

                      16   Q.   And why did you decide to conduct water-uptake testing

                      17   to determine the Avicel and the Impax ANDA tablets was

                      18   slowing hydration?

                      19   A.   Because water-uptake test is a direct measurement of the

                      20   rate of hydration.

                      21   Q.   Okay.    In addition to the water-uptake testing you did,

                      22   you also direct Emerson dissolution test to on the Impax ANDA

                      23   tablet?

                      24   A.   Yes, I did.

                      25   Q.   And if you're already doing the water-uptake testing,




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001569
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 77 of 134 PageID #:29162




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          76



                       1   why did you also have them do the dissolution testing?

                           A.   Because the water-uptake testing and dissolution testing

                           together can give me a complete picture of everything that is

                       4   happening in the tablet.

                       5   Q.   And what were the results of the dissolution testing

                       6   that you did on the Impax ANDA tablets?

                       7   A.   The dissolution behavior for all of the samples were

                           quite similar.

                       9   Q.   Did those results cause you to change your opinion based

                      10   on the water-uptake tests that the Avicel was showing

                      11   hydration?

                      12   A.   No.

                      13   Q.   Why not?

                      14   A.   Because dissolution tests are not direct indicators of

                      15   the water-uptake.

                      16   Q.   What is the direct measure of water-uptake?

                      17   A.   The hydration or swelling or water-uptake testing, that

                      18   directly measures the water that goes into the system.

                      19   Q.   Are the results of the water-uptake testing and

                      20   dissolution testing that Emerson did inconsistent with one

                      21   another?

                      22   A.   No, they are not.

                      23   Q.   Why not?

                      24   A.   Because the rate of water-uptake won't necessarily be

                      25   the only thing controls the drug releases.    So in both of




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001570
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 78 of 134 PageID #:29163




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                       77



                       1   these cases it's likely that the two gel matrix in each

                       2   system have substantial water that the drug could defuse out

                           of the system.    While hydrating at different rates, it

                       4   doesn't necessarily mean that the dissolution -- is going to

                       5   come out with different dissolution rates.

                       6               Then that's with the pore size and pore structures

                       7   in pictures that I drew a little bit earlier.

                           Q.   And have you seen similar results during the course of

                       9   your research in this field where testing showed that there

                      10   was a difference in the rate of hydration yet there was a

                      11   similar dissolution curve?

                      12   A.   Yes, I have seen that.    I have seen that in a couple of

                      13   my own papers where we have highly swellable polymer systems

                      14   that swell in different rates, but the rate of drug release

                      15   is similar in each of their cases.

                      16   Q.   And let's revisit for a moment the design of the

                      17   controlled tablets that you used for the water-uptake test.

                      18               I think you testified earlier that you substituted

                      19   lactose for the Avicel in those tablets; is that right?

                      20   A.   Yes.

                      21   Q.   Okay.   And you have been criticized by Impax    expert as

                      22   that being an inappropriate design for the control tablets.

                      23   In your opinion, was it appropriate to use lactose in a

                      24   control tablet to replace the Avicel in Impax ANDA tablets?

                      25   A.   Yes.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                   IMPAX-OPANA00001571
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 79 of 134 PageID #:29164




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1   Q.     And why was that appropriate?

                       2   A.     Because that was one of excipients that was present in

                           the tablet, and I did not want to introduce another variable

                       4   into the study design.

                       5   Q.     Did you look to the teachings in the patents-in-suit in

                       6   coming up with a design of those controlled tablets?

                       7   A.     Yes, I did.   I believe I have a slide for this.    Yes.

                                       So by not wanting to change the variables, I looked

                       9   at what the patent would show us what to do.    And this is the

                      10   case of an example at table 4 that shows the hydrophobic

                      11   material cap and dextrose is the excipient described in this

                      12   one.

                      13                So we go from example 3 to 4 in this table.    When

                      14   they increased the amount of hydrophobic material they

                      15   decreased the amounts of dextrose by the exact same amount.

                      16                So by trying and following this, that allowed us to

                      17   go about how to design our tablets.

                      18   Q.     What is dextrose?

                      19   A.     Dextrose is a water soluble sugar.

                      20   Q.     And what is lactose?

                      21   A.     Also a water soluble sugar.

                      22   Q.     And why did you choose to replace Avicel Impax ANDA

                      23   tablets with lactose rather than dextrose as is shown in

                      24   table 4?

                      25   A.     Because the patents talks about replacing hydrophobic




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001572
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 80 of 134 PageID #:29165




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          79



                       1   material with water soluble sugar.    And in this case lactose

                       2   was water soluble sugar.    And by replacing the lactose with

                           MCC, it allowed me -- or by switching out the lactose and

                       4   MCC, it followed the patents but it also kept me from having

                       5   to introduce another variable.    If I introduce dextrose, I

                       6   would introduce another variable.

                       7   Q.   By that another variable, you mean the tablets already

                       8   have lactose in them?

                       9   A.   Yes.

                      10   Q.   And you simply put in more lactose?

                      11   A.   That's correct.

                      12   Q.   Are you aware of any scientific literature that call

                      13   into question your use of lactose in the control tablets?

                      14   A.   No.

                      15   Q.   Did you review the literature cited in Impax     expert

                      16   reports on this issue?

                      17   A.   Yes.

                      18   Q.   And did any of those literature cited there cause you to

                      19   have any doubts about the appropriateness of your test

                      20   design?

                      21   A.   No.

                      22   Q.   Another issue raised by Impax in this case is that the

                      23   water-uptake data you've need to be normalized to account for

                      24   the water holding capacity of the tablets.     Do you agree with

                      25   the fact that the data would need to be normalized in that




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001573
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 81 of 134 PageID #:29166




                                        U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                            BO



                       1   way?

                           A.     No.

                           Q.     Why not?

                       4   A.     Because simply by definition of rate, a rate is defined

                       5   as an amount per time.      And talking about hydration, we are

                       6   talking about amounts of water per time.

                       7                 If we normalized the amount of water at given time

                           to the water holding capacity, we are no longer talking about

                       9   a rate.

                      10   Q.     And water-uptake testing you've done during the course

                      11   of your own research, have you ever normalized the data based

                      12   upon overall water holding capacity of the tablets?

                      13   A.     No.

                      14   Q.     In any of the papers you've published which mentioned

                      15   water-uptake testing, have you normalized the data based on

                      16   the overall capacity of the tablets?

                      17   A.     No.

                      18   Q.     Let's go to the next slide and turn back to the

                      19   infringement claim chart and talk about the last limitation

                      20   at issue on the Claim One of 456 patents, which requires that

                      21   the dosage form provides a sustained release of medicament

                      22   when exposed to an environmental fluid.

                      23                 What construction of the term sustained release did

                      24   you use in reaching your opinions with respect to claim

                      25   limitation?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                        IMPAX-OPANA00001574
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 82 of 134 PageID #:29167




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                             81



                       1   A.      I used the Court's claim construction again, which is on

                       2   the next slide.

                       3                  So the construction that it's released at a rate

                       4   such that they were beneficial blood levels medicament are

                       5   maintained over a period of 12 hours.

                       6   Q.   What's the basis for your opinion that the Impax ANDA

                       7   tablets provide the required sustained release of

                           oxymorphone?

                       9   A.      So in Impax ANDA they represent the FDA as tablets

                      10   bioequivalent to the polymer tablets.       And the FDA

                      11   submissions and clinic data showed that both products provide

                      12   sustained release of oxymorphone and they're in submissions

                      13   in clinical data.

                      14   Q.   And let's first take a look at OPANA ER labeling that's

                      15   been approved by the FDA.       The next line.

                      16                  Anything in OPANA ER information that you relied

                      17   upon?

                      18   A.      Yes.    So these three points here were key.    Indication

                      19   that the relief of moderation to severe pain.          The patients

                      20   are required the continuous round the clock opioid

                      21   treatment.      And that's achieved with a dosage of once .eve•ry

                      22   12 hours.      And it's label say that clinical trials have

                      23   demonstrated the effectiveness in this formulation in

                      24   managing the pain as indicated when dosed every 12 hours.

                      25   Q.   And let's take a look at Impax ANDA labeling




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                        IMPAX-OPANA00001575
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 83 of 134 PageID #:29168




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           82



                       1   information.     Is there anything there that you rely upon?

                           A.   So the label there proposes the same situation, the same

                           dosing schedule and clinical trial information and describes

                       4   its own label here as highlighted, same dosage form strengths

                       5   administration twice a day (every 12 hours).

                       6   Q.   And is it your understanding that the Impax ANDA tablets

                       7   have received tentative approval from the FDA?

                           A.   Yes.    In fact, they have and highlighted here that the

                       9   FDA concluded that the drug safe and effective for use as

                      10   recommended in submitted label.     Therefore, the FDA has

                      11   agreed this label is correct and correctly described the

                      12   system.

                      13   Q.   Was there any clinical data relating to the equivalent

                      14   OPANA ER and Impax ANDA tablets you relied on?

                      15   A.   Yes. I looked at the bioequivalence data.    And in fact,

                      16   this is the data from the Impax ANDA.    Here's the actual

                      17   figure.     It's modified slightly to put a better legend up for

                      18   reading purpose.

                      19                You could seeing the curves are similar and both

                      20   provides substantial blood levels 12 hours after

                      21   administration through 12 hours and beyond.    And they are

                      22   shown in the data that they are equivalent.

                      23   Q.   And then if we could have the next slide.     What's the

                      24   basis for your opinion that the Impax ANDA tablets will

                      25   provide the sustained release of the oxymorphone?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001576
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 84 of 134 PageID #:29169




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1   A.   I think it's important.     Just simply by reading the FDA

                       2   approved label and looking at the data that they have the

                           curves, you could highlight that they both provide for a

                       4   sustained release, they both indicated for management of

                       5   moderate to severe pain with a continuous around the clock

                       6   opioid analgesic needed for extended period of time.     And it

                       7   says take the tablets 12 hours a day.    And that's the way to

                           achieve it.

                       9   Q.   And the Court's opinion talks about maintaining

                      10   therapeutic blood levels for 12 hours.     How do you get from

                      11   this information to the conclusion that it provides those

                      12   blood levels?

                      13   A.   Between the clinic trials and the data and the fact that

                      14   it's approved for managing the pain when taken as shown in

                      15   the label, which is once every 12 hours, it provides the

                      16   continuous around the clock that-- benefits that is needed,

                      17   therefore, there must be therapeutically beneficial amounts

                      18   of blood in the body when it's taken as prescribed every 12

                      19   hours.

                      20   Q.   Let's move on to the next and the dependents claims in

                      21   the 456 patent.     We can go to the next slide.

                      22                If you could remind us, what are the other claims

                      23   of the 456 patents that are infringing in your opinion?

                      24   A.   Two, three, five and seven.

                      25   Q.   Okay.    And for the sake of time, we're going to rely on




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001577
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 85 of 134 PageID #:29170




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                              84



                       1    Dr. Lowman's expert report with respect to the basis for his

                            opinion as those dependent claims.

                                        MR. RHODE: And I think we're probably at a

                       4    convenient breaking point.       We're done with 456 patent and

                       5    few minutes before wanting to break at one o'clock.       I could

                       6    start into the 933, if your Honor wishes or we can take our

                       7    lunch break now.

                       8                 THE COURT:   One moment.

                       9                 Off the record.

                      10                 (LUNCH RECESS).     take D.

                      11                 THE COURT:   Everybody may be seated.

                      12                 Thank you.   You may continue, Mr. Rhoad.

                      13                MR. RHOAD:    Thank you, your Honor.

                      14    A    DIRECT EXAMINATION

                      15    BY MR. RHOAD:     (CONTINUED).

                      16    Q.      Good afternoon, Dr. Lowman.

                      17    A.      Good afternoon.

                      18    Q.     If we could turn, let's turn to independent Claim I of

                      19    the 933 patent.     If we could get the next slide up.

                      2:0                Does this claim incorporate many of the same

                      21    limitations that we saw when we were talking about Claim I of

                      22    the 456 patent?

                      23    A.      Yes, it does.

                      24    Q.     And are there any new limitations in this claim that to

                      25    your understanding are in dispute between the parties?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001578
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 86 of 134 PageID #:29171




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          85



                       1   A.   Yes.   Specifically that which is highlighted in yellow.

                       2   And specifically the term that is written in red letters.

                           Highlighted in red.     That is homopolysaccharide gum capable

                       4   of reciprocal cross link.

                       5   Q.   All right.   And what is the definition of

                       6   homopolysaccharide that you apply in arriving at your opinion

                       7   with respect to infringement of this claim?

                           A.   I used the Court's definition, on the next slide.     That

                       9   is homopolysaccharide would be made up of a polysaccharide

                      10   proposed of one type monosaccharide and also galactomannans.

                      11   Q.   Okay. And did you have an opinion as to whether HPMC

                      12   that was used in the Impax ANDA tablets is a

                      13   homopolysaccharide in accordance with that definition?

                      14   A.   Yes, I believe it is under that definition.

                      15   Q.   And before moving on to the basis of your opinion, could

                      16   you give the Court some background on what a monosaccharide

                      17   is and what a polysaccharide is.

                      18   A.   Yes, I have it on the next slide.     So the current slide

                      19   shows that the top examples of three monopolysaccharides.

                      20   Those are three single sugar units.    It appears on various

                      21   common sugar units, fructose which is on the left, glucose is

                      22   in the middle and galactose on the right.

                      23   Q.   What is depicted in those three diagrams above each of

                      24   those monopolysaccharides?

                      25   A.   What is depicted is the carbon ring structure that we




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                   IMPAX-OPANA00001579
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 87 of 134 PageID #:29172




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                         86

                       1   don't see the C representing the carbon which is just the

                       2   points where the lines are coming together.   And the side

                           grips which are consistent of oxygen and hydrogen and we see

                       4   it as OX, that is-- would be a hydrosol group.

                       5               So it just depicts the chemical ring structure of

                       6   each of these monopolysaccharide units.

                       7   Q.   And the 0 represents the oxygen unit and the H

                       8   represents the hydrogen unit?

                       9   A.   That's correct.

                      10   Q.   And then what is a polysaccharide?

                      11   A.   A polysaccharide would be monosaccharides linked

                      12   together on a given chain.   It could be chains long as

                      13   hundreds of thousands or even millions of monopolys.accharides

                      14   hooked together and that would be a polysaccharide.

                      15   Q.   And when is a polysaccharide characterized as a

                      16   homopolysaccharide?

                      17   A.   It's characterized as a homopolysaccharide when it is

                      18   composed of only one type of monopolysaccharide.

                      19   Q.   Okay. And could you explain to the Court what HPMC is

                      20   please.

                      21   A.   Yes.   So HPMC is derived from cellulose.   Cellulose is a

                      22   natural occurring in a common polysaccharide.    It is

                      23   comprising of entirely glucose units that we saw earlier. So

                      24   true a definition it is a homopolysaccharide.    And what is

                      25   depicted here is just the structure of a homopolysaccharide




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001580
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 88 of 134 PageID #:29173




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           87



                       1   chain of glucose where the dash lines at each end represents

                       2   connections to additional glucose units.

                           Q.   And then in turn what is HPMC?

                       4   A.      HPMC is derived from cellulose.    The next slide please.

                       5   It's hydroxypropylmethylcellulose, also known as hypomelose

                       6   (ph).    It is derived from cellulose in that the starting

                       7   point is the polysaccharide cellulose.       And that

                           polysaccharide could be treated chemically in a way that

                       9   causes the hydrogen atoms along the side groups of glucose

                      10   are substituted with units such as hydroxyproply as shown

                      11   here, which is carbon and oxygen hydrogen.       Or metho groups

                      12   which are just carbon and hydrogen.       And so that is how it is

                      13   called, or known as a substituted cellulose.

                      14   Q.   And you have a slide to show the chemical structure of

                      15   hydroxypropymethycellulose?

                      16   A.      So now we can kind of translate it from the glucose to

                      17   the substituted hydroxypropylmethylcellulose or HPMC. And

                      18   this is the basic structure where it looks quite like the

                      19   cellulose except that I replaced all the hydrogens in the

                      20   hydroxy with an R.     R represents a chemical entity where the

                      21   R could be the hydrogen, in that case it's just the hydroxy

                      22   group and there's no substitution.        CH3, where the R could be

                      23   the CH3, which represents a metal group.       Or R could be the

                      24   hydroxpropyl group which is represented here.

                      25   Q.      Okay. And with that background and understanding, what




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001581
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 89 of 134 PageID #:29174




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           88



                       1   is the basis of your opinion that HPMC is a

                       2   homopolysaccharide?

                           A.      It's because HPMC is comprised of a single

                       4   monosaccharide backbone unit.      So it's all glucose units.     It

                       5   just happens to be a substituted glucose side groups.

                       6   Q.   And are each and every one of the individual sub units

                       7   on the HPMC, are they going to be entirely identical?

                       8   A.      No, they are not.

                       9   Q.   And if they're not entirely identical then why is it

                      10   still considered to be a homopolysaccharide?

                      11   A.      Because it's comprised from a single monosaccharide

                      12   unit.

                      13   Q.   And what are those?

                      14   A.      It's comprised of completely of glucose.

                      15   Q.   And can we go to the next slide.

                      16   A.      Yes.

                      17   Q.   And then, therefore, what's the basis then for the

                      18   conclusion that this is a homopolysaccharide?

                      19   A.      Okay.   So as we go through this, like I said it's made

                      20   up entirely of glucose units, so by definition it is a

                      21   homopolysaccharide.     When we have the substitutions on the

                      22   glucose all we are doing is substituting the side units of

                      23   the glucose units.     The substitution don't convert the basic

                      24   glucose units are any type of sugar units.     And it doesn't

                      25   change the fact that HPMC is still comprised of only one type




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001582
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 90 of 134 PageID #:29175




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1    of sugar units, which is a monosaccharide glucose just like

                       2    cellulose.

                            Q.   Now, when we saw some of the monosaccharides, some of

                       4    their structures look fairly similar-- when looking at

                       5    fructose or glucose or galactose, would any of those be

                       6    considered a substituted version of one or the other of

                       7    monosaccharides?

                            A.   No.

                       9    Q.   Why not?

                      10    A.   Because those have their own entity.      They are not

                      11    substituted in any way.

                      12    Q.   And can you make xylose for example from glucose?

                      13    A.   No, no.

                      14    Q.   Would a construction that required that each and every

                      15    subunit on the HPMC chain be identical, would that be

                      16    consistent with a common usage of the term

                      17    homopolysaccharide?

                      18    A.   I didn't hear the first part of your question.

                      19    Q.   Sorry. My question was, would a requirement that each

                      2:0   and every subunits of a polysaccharide be entirely chemically

                      21    identical in order to be a homopolysaccharide, would that

                      22    construction be consistent with the common usage of the term

                      23    homopolysaccharide?

                      24                 MR. SHULMAN:   Your Honor, I object.   Your Honor has

                      25    excluded the term that says it must be identical and so




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001583
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 91 of 134 PageID #:29176




                                         U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                                 90



                       1    common usage is irrelevant.

                       2                   THE COURT:     I was just going to start pawing

                       3    through it because I thought we were treading on it a little

                       4    bit.

                       5                   MR. RHOAD:     Can we go back to the slide with the

                       6    Court's construction for a minute?

                       7                   THE COURT:     Okay. Yes.

                                           MR. RHOAD:     Okay.

                       9    Q.     Do you see the term identical anywhere in the Court's

                      10    construction?

                      11    A.     No, I just see-- just composed of one type of

                      12    monosaccharide.

                      13    Q.     And what type of monosaccharides are present in HPMC?

                      14    A.     Glucose.

                      15    Q.     And are there any other type of monosaccharide present

                      16    in HPMC?

                      17    A.     No.

                      18    Q.     Okay.    And so I come back to my question.      Would a

                      19    requirement of that each and every-- that each and every

                      20    subunit along the chain be chemically identical, be

                      21    consistent with the common usage of the term

                      22    homopolysaccharide?

                      2.3                  MR. SHULMAN:     Your Honor, we have a definition here

                      24    and in another context it is irrelevant.         It is irrelevant

                      25    because your Honor has defined it and it is a stipulated




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                         IMPAX-OPANA00001584
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 92 of 134 PageID #:29177




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          91



                       1   definition and I object to this.

                       2               THE COURT:    One moment. As I recall during the

                           claim construction presentation, before we took a break, it

                       4   became apparent that the homopolysaccharide term was

                       5   seriously at issue because of this problem of only one sugar

                       6   or several sugars.       Counsel consulted and essentially fit the

                       7   square peg into the round hole by adding the galactomannans

                           which were specified in-- I am using it a little less in the

                       9   patent.   And as it were wrenched open whatever was at issue

                      10   and stuck them in even if they didn't fit.      And that seemed

                      11   to be the thrust of the claim dispute as to whether or not

                      12   this embraced the galactomannans or it didn't.      And when it

                      13   seemed that logically it didn't everybody agreed to throw

                      14   them in there any way.

                      15               Now, it appears to me that either we should have

                      16   done more with the term homopolysaccharide or everybody is

                      17   just stuck with what you came up with, which is the law of

                      18   the case as it were, and an attempt to do an end run around

                      19   that I think is going to create another issue; is it not, Mr.

                      20   Rhoad?

                      21              MR. RHOAD:     Let me explain, your Honor, because we

                      22   are not trying to do an end run.

                      23              As you may recall, you know, the issue was whether

                      24   or not they were using the term kind of-- consistent with its

                      25   ordinary meaning or not.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001585
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 93 of 134 PageID #:29178




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          92



                       1              THE COURT:   That's right.

                       2              MR. RHOAD:   The defendants cited dictionary

                           definitions, okay. But then if you look back at the briefs,

                       4   the language of-- composed of only one type of monosaccharide

                       5   was consistent with those definitions in the dictionary.

                       6   When you look back at their briefs they tried to insert the

                       7   term identical into that the definition which is not found in

                           any of the dictionaries that they cited.     So if you read our

                       9   briefs--

                      10              THE COURT:   Now, are you saying now that the briefs

                      11   before the claim construction?

                      12              MR. RHOAD:   Yes, and I'll bring around why that's

                      13   relevant, your Honor.

                      14              THE COURT:   Okay.

                      15              MR. RHOAD:   And so one of our criticisms was that

                      16   they were trying to insert the word identical into the claim

                      17   construction.     Because in our view all along, HPMC meets the

                      18   ordinary definition of homopolysaccharide.    And part of the

                      19   complication was that you had these galactomannans that

                      20   didn't fit the ordinary meaning and so could you come up with

                      21   a construction.

                      22              THE COURT:   That's right.

                      23              MR. RHOAD:   And so in our view HPMC comes within

                      24   the ordinary every day meaning of homopolysaccharide.      So you

                      25   wouldn't need to do those-- the gymnastics to get why a




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001586
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 94 of 134 PageID #:29179




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           93



                       1   galactomannan is in there.

                       2                THE COURT:   Okay. What is the pending question

                           that's creating the objection?      Just so giving me all of the

                       4   other information.

                       5               MR. RHOAD:    Sure. The question is whether or not a

                       6   requirement that each individual unit along the chain would

                       7   be identical, would that be consistent with the common use of

                           the term, would that be part of the ordinary meaning of the

                       9   term homopolysaccharide.

                      10                THE COURT:   All right then continue.

                      11               MR. RHOAD:    And just one other thing. If you look

                      12   at the Markman transcript at the time-- at the time we agreed

                      13   to this stipulation, I specifically said to your Honor that

                      14   there's a latent claim construction issue that we thought

                      15   would be appropriate to be stipulated to this definition, but

                      16   then you would be able to identify the latent claim

                      17   construction issue in the context of what the actual dispute

                      18   was.   And so what I was basically telling you--

                      19                THE COURT:   Did I ever do that?   Did it ever come

                      20   to that?

                      21               MR. RHOAD:    Well, that's what is coming here now

                      22   is, sort of what does one type of monosaccharide does.         It

                      23   means every unit has to be entirely identical?       Or does each

                      24   unit have to be a-- have the same base unit of galatose unit

                      25   or a fructose unit or a mannose unit.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001587
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 95 of 134 PageID #:29180




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           94



                       1               THE COURT:   Which is kind of the bigger issue--

                                      MR. RHOAD:    That ultimately is the issue, your

                           Honor.

                       4               THE COURT:   Yes.   Well, so how: come we didn't get

                       5   that done in the claim construction phase, not to be too

                       6   concrete thinking about this.

                       7              MR. RHOAD:    Because all of the briefs were focusing

                           on essentially, where they're using the ordinary meaning or

                       9   trying to incorporate the galatose or where they're using the

                      10   ordinary meaning.   And we felt that it would be better for

                      11   your Honor to make that ultimate call once you heard what a

                      12   homo-- once you learned about HPMC.

                      13               THE COURT:   Did your adversary know that that was

                      14   your thinking?    Was that understood?

                      15              MR. SHULMAN: Not at all, your Honor.

                      16              MR. RHOAD:    That's exactly what I said on the

                      17   record.   And if you go back and look at the Markman record,

                      18   your Honor, from the Markman hearing, I specifically said

                      19   there is a latent-- I haven't checked the transcript, but I

                      20   remember very clearly that there's a latent issue.      I

                      21   remember clearly, a claim construction issue that we think it

                      22   would be easier for your Honor to make the call once you see

                      23   exactly what the infringement dispute is.      Because our

                      24   position has been and always has been that HPMC is a

                      25   homopolysaccharide in accordance with the ordinary meaning of




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001588
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 96 of 134 PageID #:29181




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                             95



                       1   that term.     In accordance with the dictionary definitions

                       2   that they cited for their definitions, but then they tried to

                           insert this requirement of identical.

                       4                THE COURT:     Mr. Shulman?

                       5                MR. SHULMAN:     Yes, it's very simple.   I mean, that

                       6   we did have a dispute.

                       7                THE COURT:     Nothing in this case is simple.

                                        MR. SHULMAN:     Well, this issue-- this issue is--

                       9   actually is quite simple.       And the reason it is simple is,

                      10   they had a view of what homopolysaccharide should mean. And

                      11   they said that the ordinary meaning was X and whatever they

                      12   put forth in their brief.       We have a different view about

                      13   what the ordinary--

                      14                THE COURT:     I need to stick you at the podium.

                      15                MR. SHULMAN:    Yes.   What I said was, or what I

                      16   began to say was during the briefing, long before we reached

                      17   the stipulated construction, they had a view which they

                      18   presented in their brief as to what homopolysaccharide

                      19   means.   And they said that was their understanding of the

                      20   ordinary meaning.    And we had a different view of the

                      21   ordinary meaning.

                      22                So we were both putting forth what we believed to

                      23   be the ordinary meaning of this term.        Then we got to the

                      24   claim construction and we started arguing it. I think your

                      25   Honor called us into chambers at one point and asked us if we




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                         IMPAX-OPANA00001589
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 97 of 134 PageID #:29182




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                         96



                       1   could try and work things out.    And we came out here and

                       2   reached a stipulated construction which neither they or we

                       3   had put forward.   And what you see on the screen is the

                       4   stipulated construction.    It doesn't resemble what they put

                       5   forward as the ordinary meaning or how it's used ordinarily

                       6   out in the industry, and it doesn't resemble what we said was

                       7   the ordinary meaning.    Instead it was stipulated.   It exists

                           only in this case because we agreed upon it.

                       9             So it would be improper at this point for them to

                      10   try and rely upon what they say is the ordinary meaning in

                      11   other context, to alter the definition that we stipulated to,

                      12   which doesn't resemble what they put forward or what we put

                      13   forward as the ordinary meaning.

                      14             THE COURT:     Okay. And again the disputed question

                      15   was-- is it a requirement?

                      16            MR. RHOAD:      The disputed question was, would a

                      17   construction that would require that each unit would be

                      18   identical along the chain, would that construction be

                      19   consistent with the common usage of the term

                      20   homopolysaccharide.

                      21             THE COURT:    And the objection is, we don't care

                      22   what the common usage is any more because we've already

                      23   defined it for the purposes of our lawsuit?

                      24             MR. SHULMAN:     Precisely.

                      25             THE COURT:     I think Mr. Shulman has got the better




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                   IMPAX-OPANA00001590
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 98 of 134 PageID #:29183




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                         97



                       1   argument on that, Mr. Rhoad.

                       2             MR. BLACK:    Your Honor, there's a very specific

                           reference at the Markman hearing.    I remember handing up the

                       4   agreement, the agreed language and specifically saying, your

                       5   Honor, this leaves a latent claim construction issue for

                       6   later to be dealt with at trial.    We're now here and the

                       7   question was--

                                     THE COURT:    Wait. Then I think what we have to do

                       9   is-- is Dr. Lowman disappearing or is he going to be around

                      10   as part of your trial team?

                      11             MR. BLACK:    He will be around.

                      12             MR. RHOAD:    He will be-- he was planning to be here

                      13   Tuesday as well.

                      14             THE COURT:    Okay. Because I think you need a ruling

                      15   on this and you've got to show me the transcript references.

                      16   Everybody is relying upon what happened at that moment and

                      17   let's see what happened at that moment and let's see whether

                      18   your argument has legs or despite that, Mr. Shulman, or in

                      19   conjunction with it.

                      20             So we will leap-frog over this issue right now.

                      21             MR. RHOAD:    Okay,

                      22             THE COURT:    Okay.

                      23   Q.   Dr. Lowman, are you aware of any literature which

                      24   suggests that a material may be a homopolysaccharide when it

                      25   has the same type of monosaccharide units but is not--




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                   IMPAX-OPANA00001591
        Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 99 of 134 PageID #:29184




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                               98



                       1                 THE COURT:     Wait. Ask that again.   Because you have

                       2   a hovering and there is about to be verbal objection.

                                         MR. RHOAD:     Okay. The question is whether he's

                       4   aware of any literature which is consistent with calling a

                       5   material a homopolysaccharide when it has substitutions along

                       6   its chain like HPMC has substitutions on its chain.

                       7                 THE COURT:     I think we're kind in the same zone.

                           And I could see that this is an issue that has meritorious

                       9   arguments on both sides.         I don't want to dodge it. I don't

                      10   want to side step it, but I don't want to touch it until we

                      11   have an argument on it.        And we'll schedule that so we don't

                      12   rob time from everybody, but we're losing time now by getting

                      13   stuck on the objections.

                      14                 MR. SHULMAN:     Thank you, your Honor.

                      15                 MR. RHOAD:     Okay.

                      16   Q.     Dr. Lowman, with respect to the Court's construction of

                      17   the type of monosaccharide, if we put back up the structure

                      18   of HPMC.

                      19   A.     Yes.

                      20   Q.     Go to the next one-- next one.      And then flip to next

                      21   one?

                      22                 Dr. Lowman, is HPMC applying the Court's

                      23   construction that a homopolysaccharide is comprised of only

                      24   one type of monosaccharide; is HPMC comprised of only one

                      25   type of monosaccharide?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                        IMPAX-OPANA00001592
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 100 of 134 PageID #:29185




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1   A.   Yes.

                           Q.   What type of monosaccharide is it comprised of?

                           A.   Glucose.

                       4   Q.   Now, are all the units along the chain for HPMC, are

                       5   they all glucose units?

                       6   A.   Yes, they are substituted.    Yes, substituted glucose.

                       7   Q.   Let's turn to the other part of this claim limitation.

                       8   It must be a homopolysaccharide capable of cross linking with

                       9   a heteropolysaccharide.    So we can go on.     Let's start with

                      10   background.

                      11               What is reciprocal cross-linking?

                      12   A.   So reciprocal cross-linking would be the interactions of

                      13   groups on two different polymer chains.   And they can be

                      14   either permanent chemical interactions or they can be

                      15   non-permanent physical interactions such as hydrogen bonding

                      16   or entanglements.

                      17   Q.   And do you have any background or experience in

                      18   evaluating the extent to which substances are capable of

                      19   cross-linking with one another?

                      20   A.   Yes.

                      21   Q.   And is that one of the focuses of your research?

                      22   A.   Yes, that's a big focus in my research.

                      23   Q.   And what have you done in that area?

                      24   A.   I worked on hydrogel matrix system that reciprocally

                      25   cross-linked hydrogen bonding for proteins.      I worked on




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001593
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 101 of 134 PageID #:29186




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                                100



                       1   polymer systems that hydrogen bond and delivering analgesics.

                       2   I tend to work in gel-based matriX. Systems that reciprocally

                       3   react to hydrogen bonding.

                       4                THE COURT:     Okay, I'm going to ask you to unpackage

                       5   that a little bit for me, Dr. Lowman.          Just explain to the

                       6   reasonably bright sixth grader that you have sitting here.

                       7               What hydrogen bonding means.        You earlier

                           referenced it when you were talking about different ways in

                       9   which the matrix was created through the polymer chains

                      10   linking up with each other, grabbing each other, etc.

                      11                You mentioned hydrogen bonding and I thought to

                      12   interrupt you then, but I thought you would never come back

                      13   to it again.     Okay, go ahead.

                      14                THE WITNESS:    We could go through hydrogen

                      15   bonding.    It's a physical interaction between two types of

                      16   chemical groups.     It typically occurs between groups that

                      17   donate protons, such as hydrogen atom has a proton.           And

                      18   groups that accept protons.          And many times it's oxygen which

                      19   is present in the group which is called an ether group. So

                      20   there is very common interactions between those types of

                      21   groups such as a hydrosol group or ether oxygen group that's

                      22   present in some chemical images.

                      23                THE COURT:   So they attract each other?

                      24                THE WITNESS:     Yes.   And it's not a permanent bond.

                      25   So it can be dissolved if there's sufficient water.           That




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                         IMPAX-OPANA00001594
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 102 of 134 PageID #:29187




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                               101



                       1   could drive it.

                       2                THE COURT:     Okay.   And that's distinguishable from

                       3   the chain or?

                       4                THE WITNESS:    Yes. Chemicals.    Such as the tires on

                       5   your car, it's vulcanized rubber that is chemically crossed

                       6   and so the chain never dissolves.

                       7                THE COURT:   All right, that's helpful.     Thank you.

                           Q.   And based on your knowledge and experience, do you have

                       9   an opinion as to whether or not HPMC is capable of

                      10   cross-linking with Xanthan gum which is undisputed

                      11   heteropolysaccharide gum that's in the Xanthan gum tablets?

                      12   A.   Yes, in my own experience I look at the chemical

                      13   structure that both polymer chains a large density as a

                      14   proton donors and acceptance of construction.         So it is a

                      15   hydrogen bond.    And actually the HPMC literature itself

                      16   confirms that the synergistic interactions occur.        And it

                      17   specifically cites a reference in the article.         HPMC cites

                      18   that's when you mix these two polymers in solution they

                      19   interact synergistically.       So if you take a polymer solution

                      20   of one and let's say the Xanthan gum, the solution of HPMC

                      21   alone, they have their own set low viscosity.        And if you mix

                      22   those two solutions together, the viscosity dramatically

                      23   increases.    And that is because the polymer chains are coming

                      24   together and approaching gel formation.        And that is

                      25   evidenced by the viscosity.         It's thicker and it can't be




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                        IMPAX-OPANA00001595
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 103 of 134 PageID #:29188




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           102



                       1   stirred as well because you are forming a gel.

                       2   Q.   All right.     Let's turn then to the other asserted claims

                           of the 933 patent with respect to the Impax ANDA tablets.

                       4               So the next slide.

                       5                In your opinion what other claims of 933 patent, if

                       6   any, do the Impax ANDA tablets infringe?

                       7   A.   So they infringe 2,. 3, 5, 7, 8 and 10.   As well as 41

                           through 43.

                       9   Q.   For the sake of time, we will rely on his expert report

                      10   with respect to 2, 3, 5, 7, and 8 and 10.

                      11                Dr. Lowman, will address claims 41 to 43 here this

                      12   afternoon.     What are these claims directed to?

                      13   A.   So these claims are directed to the time to meet

                      14   concentration or Tmax that occurs when these tablets are

                      15   administered.

                      16                The first claim 41 gives Tmax values of 3 to 10 for

                      17   a patient.     The second, the next claim 42, references Tmax

                      18   values for a fasting patient.    And the third claim references

                      19   the Tmax values for a fed patient.

                      20   Q.   And the next slide.     Can you explain to the Court what

                      21   Tmax is?

                      22   A.   Yes.     Tmax, we have to think about this slide here

                      23   references, Tmax is calculated from the blood response

                      24   curve.     Here we are at the blood concentration, at the time

                      25   at which the maximum concentration occurs.     So the red line




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001596
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 104 of 134 PageID #:29189




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                            103



                       1   here dotted is the peak of the curve which is the maximum

                       2   blood concentration, to the time which that occurs is our

                       3   Tmax.

                       4   Q.    And if we could go to the next slide.    What is the basis

                       5   for your assertion that the limitation here is directed to

                       6   Tmax?

                       7               MR. SHULMAN:    Your Honor, I have an objection.   As

                           your Honor could see on the slide, which we saw for the first

                       9   time yesterday, he is construing the term as set forth down

                      10   at the bottom of the page and I have two problems with that.

                      11               First of all, during claim construction the

                      12   plaintiffs did not ask your Honor to construe claims 41

                      13   through 43 or any term in them.     That's first.

                      14               Second, in his opening, the expert report submitted

                      15   last December, Dr. Lowman did not offer a construction of

                      16   claims 41 through 43.      Then when he submitted a supplemental

                      17   report, voluntarily I might add in January of 2010, he did

                      18   not offer a construction of any terms in claims 41 through

                      19   43.

                      20               Then we took his deposition on March 2d and he

                      21   didn't tell us about any new construction.      Then your Honor

                      22   ruled, I believe on March 19th, on the claim construction

                      23   issues and apparently he's basing his new construction based

                      24   on that construction.      But did we hear about his construction

                      25   in March?    No, we did not.    Did we hear about it in April?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001597
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 105 of 134 PageID #:29190




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                             104



                       1   No, we did not. Did we hear about it in May?     No, we did not.

                       2   We heard about it yesterday at 9 a.m. when they sent us this

                       3   slide.

                       4               So I think it's improper and it's tardy at this

                       5   point for him to offer any construction.    And they never

                       6   requested a construction and I think it ought to be stricken.

                       7               THE COURT:   Yes.

                                       MR. RHOAD:   Your Honor, we didn't ask for a

                       9   construction of this term because we thought it was blatantly

                      10   obvious that this refers to Tmax and everybody understands it

                      11   refers to Tmax.    In his expert report he recited the basis

                      12   for the fact that these claims, that these tablets meet these

                      13   limitations and in support of that he cited Tmax data.       He

                      14   said that, the data in-- that what it is that allows me to

                      15   conclude that these tablets meet this limitation is the fact

                      16   that when you look at data the Tmax values for the patients

                      17   that were studied in the clinical studies conducted by both

                      18   Impax and plaintiffs, show that the Tmax values are recited

                      19   within the range of the claim.

                      20               The only way it has been altered at all is, at the

                      21   time we construed that to mean that it says to a patient,

                      22   when administered to a patient it would have this Tmax

                      23   range.   We interpreted that to mean that individual

                      24   patients.

                      25               Now, when your Honor construed the term medicament




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001598
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 106 of 134 PageID #:29191




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          105



                       1   plasma concentration time curve, as your Honor may recall,

                           your Honor said that that was something that would be derived

                           from a studied population.

                       4              So the medicament plasma concentration time curve,

                       5   related to another pharmacokinetic variable, called area

                       6   under the curve or AUC.   And that claim said that you had an

                       7   area under the curve within certain ranges.   And we took the

                           position that that related to individual patient values and

                       9   therefore we cited individual AUC values, Dr. Lowman cited

                      10   individual AUC values in his infringement report.

                      11              We took the same view with respect to Cmax claims

                      12   which were claims, I think,     to 40 of the claim.   And then

                      13   the claims 41 to 43 refer to this third pharmacokinetic

                      14   parameters Tmax.   We believe that that term as properly

                      15   construed could refer to individual values.    So Dr. Lowman

                      16   referred to individual Tmax.    He also referred to mean Tmax

                      17   values.

                      18               Now, on the basis of your Honor's construction that

                      19   the term medicament plasma concentration time curve was

                      20   looking at a study population we said, well, if you applied

                      21   the logic that your Honor used in arriving at that

                      22   conclusion, that same logic would apply not only to the AUC

                      23   pharmacokinetic rounder, but it would also apply to the Cmax

                      24   and the Tmax pharmacokinetic parameters, that were in some of

                      25   these other dependent claims.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001599
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 107 of 134 PageID #:29192




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                            106



                       1                So Dr. Lowman, consistent with your Honor's claim

                           construction of the other pharmacokinetic parameters, has

                           said, he's basing his conclusion on the mean Tmax values for

                       4   patients across a studied population.       So in other words

                       5   originally in his report he cited, support for the fact that

                       6   these tablets infringes claim, both Tmax values for

                       7   individuals and mean values across the study population.

                                       At this point, in light of your Honor's

                       9   construction, we're only relying on the mean Tmax values

                      10   across the study population.     So they have been aware since

                      11   December of last year that Dr. Lowman would be opining that

                      12   these-- their tablets infringe these: claims because their

                      13   mean Tmax values is within the recited range.       That is

                      14   expressly and unequivocally disclosed in his expert report.

                      15               MR. SHULMAN:   If may I be heard briefly, your

                      16   Honor.

                      17                First of all, Tmax is never mentioned in his expert

                      18   report.     The word doesn't appear and that's first.    It's not

                      19   in there.    In the section that deals with these claims.       It

                      20   just is not there.     You can look until we are blue in the

                      21   face and you wouldn't find it.

                      22                Second and more importantly.   Even if everything

                      23   that he says is true, it was incumbent upon them after your

                      24   Honor ruled that if he was going to change the construction

                      25   and now call it mean Tmax, which nowhere appears in the




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001600
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 108 of 134 PageID #:29193




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                                 107



                       1   patent.   It's a brand new term that we learned of yesterday.

                       2   It was incumbent upon them to tell us.        Just like after we

                           reached the stipulated construction that we just spoke about

                       4   a few minutes ago, your Honor, what did Dr. Lowman do?           He

                       5   put in a supplemental report to address the infringement

                       6   issue in light of what was now the agreed upon construction.

                       7   And that is the proper thing to do.

                                        If they came to the conclusion after your Honor

                       9   ruled with a completely different claim limitation, that this

                      10   somehow impacts claims 41 through 43 that was their theory,

                      11   then what should they have done? They should have called us

                      12   up and should have said, you know what, we have a new theory

                      13   in the case that is based upon what your Honor has ruled.

                      14   Here it is, you get another shot at asking him some questions

                      15   because he has a new opinion.        You don't wait until 24 hours

                      16   before the trial begins to let us know.       And that's what they

                      17   did here and they did it deliberately.

                      18                In fact, I would love to find out when it is that

                      19   he came up with this new claim construction and how long have

                      20   you known about it and not told us about it.        I intend to ask

                      21   him that on cross.        Perhaps we could find out the answer

                      22   right now.

                      23                THE COURT:    It's the nice thing about not having a

                      24   jury.

                      25                MR. RHOAD:     Your Honor, I completely disagree with




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001601
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 109 of 134 PageID #:29194




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           108



                       1   Mr. Shulman.    He cited-- there's nowhere-- anywhere the

                       2   medicament time plasma time concentration curve appears in

                           claims 35 to 37.     Okay.   If we could go to column 24 of that,

                       4   which would be the second or third to the last page PX 0002.

                       5   If you could blow up claims 36 and 37 on the upper right hand

                       6   corner for us please.

                       7              You see, your Honor, this is the claim that your

                       8   Honor was construing at the time of the Markman hearing.

                       9   Where it says, medicament plasma concentration time curve.

                      10   Okay.   The fight at that time was whether or not that

                      11   referred to, and it's talking about that-- the area under the

                      12   curve to infinity.     You may recall that is what we called

                      13   AUC, area under the curve.

                      14             The question was, did the area under the curve have

                      15   to be a mean AUC value so for a study population?      Or did

                      16   that have to be-- or was that just for a single patient when

                      17   it says administer to a fasting patient.      Your Honor

                      18   construed that to mean that it had to be across the study

                      19   population.    The word mean appears nowhere in claims 36 or

                      20   37.

                      21             As a result of your Honor's claim we relied for

                      22   purposes of asserting infringements on individual patients'

                      23   AUC values that fell within this range.     As a result of your

                      24   Honor's claim construction we are no longer asserting that

                      25   claim based upon the construction because there aren't mean




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001602
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 110 of 134 PageID #:29195




                                     U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                         109



                       1    AUC values that fall within that range.    So we are no longer

                       2    asserting that claim because the basis for infringement was

                            construction that said that if you have individual patient

                       4    values that would infringe.     Okay.

                       5               Now, if we go to claim 41 please.    Now, this is a

                       6    time to mean peak plasma concentration, which Dr. Lowman has

                       7    testified and has always believed meant Tmax.     He talked to

                            you about Tmax.   Now, at the time we believed that the proper

                       9    construction was that, because when it says administered to a

                      10    patient, that could apply to individual patient data.     So in

                      11    his infringement reports, if we look at Exhibit 1023-- I'm

                      12    sorry, 102:2-- I'm sorry.   If you would go to page 41 please.

                      13    And if you would pull up the first half of paragraph 158.

                      14    There.

                      15              So as you see here when he's explaining the basis

                      16    for his infringement opinion.    He says in the second

                      17    sentence, when Impax has 40 milligrams oxymorphone

                      18    hydrochloride extended, these tablets were administered as

                      19    part of the above bio studies.    At least 37 patients had time

                      20    to meet peak plasma concentration within the claim range.        So

                      21    that again is our construction which said, individual patient

                      22    data is relevant here.

                      2.3             But we also said, and the mean time to meet peak

                      24    plasma concentration for the study population was also within

                      25    the claimed range.   All we're saying now your Honor is that,




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001603
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 111 of 134 PageID #:29196




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           110



                       1   in light of your construction, the first part of that would

                       2   not provide a basis for infringement.      Because the individual

                           patient values are not values across the study population.

                       4   And so applying the logic of your Honor's claim construction

                       5   from the other claims would seemly apply to the same

                       6   pharmacokinetic parameters here. SO what he is saying is, in

                       7   the other case we only had individual data, we didn't have

                           mean across the population data.      Here he's saying, we have

                       9   both individual data and mean data across the population.

                      10   And he's relying on both for purposes of infringement.

                      11                Here today we've just discarded the first half of

                      12   that proof and we're now claiming that this infringes because

                      13   the mean time to peak plasma concentration for the study

                      14   population is within the claimed range.

                      15                THE COURT:   And you're saying that your adversaries

                      16   had notice from that?

                      17                MR. RHOAD:   This was served on them in December of

                      18   last year.

                      19                THE COURT:   Did they have notice that you were

                      20   shifting gears on population study import on the individual

                      21   patient import?

                      22                MR. RHOAD:   We're applying the Court's claim

                      23   construction.    All we've done is taken away half of our

                      24   infringement proofs.      Our infringement proofs used to be,

                      25   your Honor look at the individual data, that's within the




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001604
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 112 of 134 PageID #:29197




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                            111



                       1   cited range.     Your Honor, look at the mean data and that's

                       2   also within the cited range.

                       3                Now, what we're saying is, look at the mean data,

                       4   it's within the cited range.      We haven't changed our

                       5   position.     We haven't added anything new.    We've just deleted

                       6   part of what we believe that is the basis that would be

                       7   allowing your Honor to conclude based upon your claim

                           construction that these tablets infringe.

                       9                MR. SHULMAN:   And that's not so, your Honor. If we

                      10   could go to their slide number 43, your Honor.       Now he

                      11   introduced this whole new term Tmax.      It never appeared in

                      12   reports, never heard about it until yesterday.      And if we

                      13   could go to slide 43 please.       The chart that they put up on

                      14   the board.     Yes, this one.   And what he told your Honor was,

                      15   that Tmax is the time at which the plasma concentration is

                      16   the highest in the blood.       Tmax is defined in the patent as

                      17   the time to mean peak plasma concentration, not the time to

                      18   peak plasma concentration. Peak plasma is, if I measure your

                      19   Honor's blood I find out what it is.      If we have a population

                      20   then we could find what the mean is for the population.       And

                      21   Tmax is not defined as he said here.       For the first time ever

                      22   in this case, but rather it's defined in the patent in column

                      23   13 as the time to mean peak plasma concentration.

                      24                So what they're doing here, your Honor, and if we

                      25   go to the next slide, is a slight-of-hand.       They're trying to




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001605
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 113 of 134 PageID #:29198




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          112



                       1   tell your Honor that Tmax is really just peak plasma

                           concentration.    And all that we're saying is now is mean

                           Tmax.     It's the mean time for people, individual patients to

                       4   get to their individual peak concentrations, but that's not

                       5   what the term is in the claim.     The term in the claim is time

                       6   to mean peak plasma concentration.

                       7               And the reason we're having this fight, your Honor,

                           is because there's no evidence that we have a time to mean

                       9   peak plasma concentration as recited in the claim within the

                      10   ranges.     So what they have done is create this new

                      11   construction by misleading, I suggest to your Honor about

                      12   what Tmax is, and then inventing this mean Tmax term, which

                      13   isn't even in the claim.    And then saying, mean Tmax we'll

                      14   substitute that for what is actually in the claim.      This is

                      15   brand new.

                      16               MR. RHOAD:   This is not brand new at all, your

                      17   Honor.     He said that the-- there is no time to mean peak

                      18   plasma concentration data in the OPANA Yard Clinical Trials.

                      19   If you construe time to mean peak plasma concentration as

                      20   anything other than what Dr. Lowman says it is, there's no

                      21   values for that in the OPANA Yard Clinical Trials and in the

                      22   Impax Clinical Trials because that-- the way they want to

                      23   construe it is not measured by anybody in this field.       They

                      24   want you to construe this term in a way that is not something

                      25   that anybody in this field measures.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001606
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 114 of 134 PageID #:29199




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                            113



                       1             Mr. Shulman asked him, he says this is all new, he

                           asked him in deposition, he was asking doesn't this mean

                           exactly what he just told you it means.     And Dr. Lowman said,

                       4   no, it doesn't mean that. That is not something that gets

                       5   measured in this field. This is not something new.         Mr.

                       6   Shulman asked him extensively about it at his deposition and

                       7   he understood that this is what he meant when he said the

                           time to meet mean plasma concentration is within the range.

                       9             The only mean values that Dr. Lowman could be

                      10   citing to in his expert report are the mean Tmax values which

                      11   is exactly what he is saying here today.      His expert could

                      12   come here and tell you that's not what it means, your Honor,

                      13   it means something different.      That's different than Mr.

                      14   Shulman coming here and arguing to you as a lawyer being an

                      15   expert witness and trying to tell you what it means.

                      16             MR. SHULMAN:     I'm not suggesting a definition.

                      17   Could we have the 93:3 patent on the screen Polymer 13.

                      18             MR. RHOAD:     It tells you that that is Tmax.

                      19             MR. SHULMAN:     No, it doesn't say that Tmax--

                      20             MR. RHOAD:     Let his expert witness tell you. He's

                      21   making arguments.

                      22             THE COURT:    Are you calling up the language of the

                      23   patent right now?

                      24             MR. SHULMAN:     Yes.   I'm not making up this

                      25   definition it's explicit in the patents.      The bioability




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001607
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 115 of 134 PageID #:29200




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           114



                       1    study paragraph.    Can we have the line numbers to call it

                       2    up.   It's column 13 of the patent.   Down at line 41-42

                            defines quote, "Tmax" unquote as quote, "time to mean peak

                       4    plasma concentration." I'm not making this up.      That's what

                       5    is set forth explicitly.   And if you go to column 5 of the

                       6    patent.    Sorry, column 4 of the patent.    Yes, that paragraph

                       7    that you have, no, the next paragraph.      This is column 4

                            line's call it 48 to 50.    Once again it says Tmax is quote,

                       9    "time to mean peak plasma concentration." They do have a

                      10    problem here.    That's a difficult-- that can be measured, but

                      11    there's no evidence in this case that we have that value.

                      12    But they defined it that way.   And so what they're doing is

                      13    creating this slight-of-hand redefinition that we never heard

                      14    of before in order to get around the proof problem.     And

                      15    irrespective of whether I am right or wrong about their

                      16    motives, that's not really the issue here, your Honor.

                      17                The issue is if they came up with that, and I still

                      18    haven't heard when he came up with the new construction, but

                      19    if they came up with that after your Honor ruled on March

                      20    19th, then both the rules and a common courtesy would have

                      21    required them to get in touch with us and say, hey, look,

                      22    we've reconsidered in light of what the Judge has done,

                      2.3   here's our new position.   Do you want another hour to examine

                      24    him about it? Great.   If you don't, here's his report.     And

                      25    they didn't do that-- they let us know yesterday.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001608
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 116 of 134 PageID #:29201




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                         115



                       1             MR. RHOAD:    Again, your Honor, we have not changed

                       2   our claim construction of this term in terms of what time to

                           mean peak plasma concentration means.     That was what the

                       4   evidence, the data cited and he's referring to in his report

                       5   is data of Tmax,    Everybody in the industry knows what Tmax

                       6   is.   Everybody knows what Tmax is when they say Tmax.

                       7   Everybody in the industry knows what that means.

                                     Dr. Lowman relied on a data and hasn't changed his

                       9   opinion one iota as to what the fact that time to mean peak

                      10   plasma concentration refers to Tmax. The only thing that has

                      11   changed is whether we're relying on individual patient data

                      12   or data across the study population.

                      13             If you would go to--

                      14              THE COURT:    Mr. Shulman, do you agree that that's

                      15   the fight here?    Are you arguing that your adversary is

                      16   tweaking the record and the e-xpert's opinion to weaken

                      17   whatever benefit it was to your client or to the detriment

                      18   that there was to your client-- or his client, on the Court's

                      19   claim construction?     Is that what you're saying?

                      20             MR. SHULMAN:     I am having trouble hearing you, your

                      21   Honor.

                      22              THE COURT:   Are you saying that there's an effort

                      23   here to get around the Court's claim construction insofar as

                      24   there is a finding that we're talking about the study

                      25   population?   And that somehow this expert is walking away




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001609
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 117 of 134 PageID #:29202




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          116



                       1    from that and creating some kind of different ultimate

                       2    reading of the patent?   Or are you claiming that all of this

                       3    is a lot of bells and whistles and fru, fru, but you haven't

                       4    had a chance to nail him down because you haven't had a

                       5    chance to depose him on this issue?

                       6              MR. SHULMAN:   I am saying both to your Honor.   What

                       7    happened when your Honor ruled on claim construction which is

                       8    the AUC claims that your Honor heard about. We called them up

                       9    and said, hey, look, you lost on that claim construction, you

                      10    sure you're still asserting 35 to 37?   And they wrote back

                      11    and they said, no, we wouldn't.   And there's been a

                      12    stipulation that's done away with those.

                      13             And then I wrote to them and said, claim 48 which

                      14    you also asserted here and has the same problem, are you

                      15    going to assert that?    Bob wrote back and said, no, we will

                      16    not assert that.   And then 3 or 4 days ago before trial, hey,

                      17    we're not asserting 38 through 40 either because of the

                      18    Court's claim construction, and now we're down to three.

                      19              What they're trying to do here is to take advantage

                      20    of the Court's claim construction to boot strap themselves

                      21    into an argument by having him opine for the first time

                      2:2   today, I had no opportunity to examine him on this, that Tmax

                      23    means something entirely different than what is set forth in

                      24    the patent.   And what is in claim 41 through 43 ought to be

                      25    interpreted not as what he is calling Tmax but something




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001610
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 118 of 134 PageID #:29203




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                                  117



                       1    called mean Tmax which nowhere appears in the patent.

                       2                So we had no notice of it as well as no

                            opportunity.    We haven't an opportunity for our expert--

                       4                THE COURT:     Wait a minute.   Now I am getting

                       5    confused.    You just said-- I'm sorry.         Mean Tmax I got it.

                       6    Yes.

                       7                MR. SHULMAN:     Now, what they've done is, we saw

                            this for the first time, I thought I was done. I had done my

                       9    cross examination outline and I was ready to rock and roll

                      10    with Dr. Lowman when it gets to be my turn.          And then I look

                      11    at this-- actually 1 o'clock yesterday afternoon, I said, Oh,

                      12    my God, I spent six hours getting ready for the cross on

                      13    something I had never heard of before.          And that's the way it

                      14    worked.

                      15                So we had no prior notice of it.        And they could

                      16    have given us notice and we wouldn't have had a problem here.

                      17                THE COURT:   All right.     Wait.

                      18                MR. RHOAD:     Your Honor--

                      19                THE COURT:     Wait.   We are drilling down into an

                      2:0   .examination of this expert and an import of what he says,

                      21    applied to the plaintiff's arguments of infringement, that at

                      22    this point-- not because I am not trying, but is simply not

                      23    as clear to me as it is to you folks.

                      24                The testimony has to be linear in this situation.

                      25    And for all of you it's all bound up because you all know




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                          IMPAX-OPANA00001611
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 119 of 134 PageID #:29204




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                             118



                       1   where things are going.         And you know what the buzz words are

                       2   and you know how people are using them and you know

                           ultimately how you will sum up on them-- I don't.         I don't.

                       4                  So I think, Mr. Shulman, I understand your

                       5   objection, you want to have him stop and muzzle him right

                       6   here, but I would prefer to make the ruling on whether it

                       7   gets stricken and is not to be used by me after I hear the

                       8   cross examination.

                       9                  MR. SHULMAN:    Very well, your Honor.

                      10                  THE COURT:     Let's continue.

                      11                  Mr. Rhoad.

                      12                  MR. RHOAD:     Thank you, your Honor.

                      13   BY MR. RHOAD:

                      14   Q.   If we could go back to the slides.         And can you explain

                      15   for the Court the basis for your understanding that time to

                      16   mean peak plasma concentration refers to what everybody calls

                      17   Tmax?

                      18   A.      Yes.    So based on how I've read it and the discussion.

                      19   To me it looked, to me it is clear that Tmax meant the

                      20   pharmacokinetic parameter commonly called Tmax.         And if I go

                      21   to the ranges that are cited in the 3 claims, they are taken

                      22   from Tmax data which is in table 19 of the patent.        And that

                      23   data is actually outlined there and defined as Tmax.

                      24                  It is also defined in the specification as Tmax.

                      25   And as we've talked about it, it works with the Court's




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001612
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 120 of 134 PageID #:29205




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          119



                       1   argument of the medicament plasma concentration time curve.

                       2                So that's really how we came across Tmax as the

                           study population.    As Mr. Rhoad said that was something said

                       4   and presented early on in my very first expert report.

                       5   Q.   And if you could take a look at your expert report

                       6   Exhibit 1022?

                       7   A.   Yes, I have it.

                           Q.   And are you able to pull that up?     What we've pulled up

                       9   earlier on page 41.

                      10   A.   Yes.

                      11   Q.   Okay.     Blow up the first half again of that.

                      12                When you said in your report that at least 37

                      13   patients had a time to meet peak plasma concentration within

                      14   the claim range.    What pharmacokinetic parameter were you

                      15   referring to?

                      16   A.   I was referring to the common parameter known as Tmax.

                      17   That Tmax for each individual patient which meant the time to

                      18   the maximum concentration in each individual patient.

                      19   Q.   And that could be confirmed by going to look at the

                      20   Impax bioequivalent data?

                      21   A.   That's• correct.   We went through the Impax data patient

                      22   by patient and identified each one that fell within the

                      23   range.

                      24   Q.   And when you referred to and it said, that the mean time

                      25   to peak plasma concentration for the study population was




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001613
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 121 of 134 PageID #:29206




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                            120



                       1    also within the claim range. What pharmacokinetic parameter

                       2    were you referring to?

                       3    A.   I was the referring to the Tmax, the average for the

                       4    study population.

                       5    Q.   And if we went and looked at the bioavailability study

                       6    for the Impax ANDA product's we see that's within the range?

                       7    A.   Yes.

                            Q.   Okay.    And is that also true with the data that you

                       9    cited as the basis for your infringement opinion with respect

                      10    to claims 42 and 43?

                      11    A.   Yes.

                      12    Q.   And for your infringement opinions with respect to these

                      13    claims here today, what data are you relying upon to say that

                      14    the Impax ANDA tablets meet this limitation?

                      15    A.   I am relying on the data from memoranda.    And actually

                      16    can we get to my slide there?

                      17    Q.   Okay.

                      18    A.   Next one.     So I'm relying on the ANDA data for the 40

                      19    milligram dosage strengths within the ranges because that's

                      2:0   all the data that is available in the ANDA.     Since no other

                      21    data is there for Impax they asked for the bioequivalent

                      2:2   waiver.     I looked at the OPANA data that was given to me and

                      23    given that Impax is said to be bioequivalent, has tentative

                      24    approval of bioequivalent.     I looked at mean Tmax data for

                      25    the 5, 10, 2.0 milligrams strengths.   And that Tmax data was




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001614
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 122 of 134 PageID #:29207




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           121



                       1    also within the range for fasting patients.    And for the fed

                       2    patients, also in the range for the 2.0 milligrams dosage

                       3    strength.

                       4                 So it's my belief as this-- these have the dose

                       5    responses are proportional, that intermediate dosage

                       6    strengths that we didn't see, but also have similar Tmax

                       7    values.

                                         So I believed that Impax is bioequivalent and would

                       9    be bioequivalent they infringe on the claims as well.

                      10    Q.   And the particular strength as recited in your report?

                      11    A.   I believe at all strengths, it doesn't matter.

                      12    Q.   For the claim 43 as set forth in your report, are you

                      13    only asserting that the 20 and 40 milligrams tablets infringe

                      14    on page 43 of your report?

                      15    A.   Yes, that's correct.

                      16    Q.   But the other two claims, it's your opinion that all the

                      17    dosage strengths infringe?

                      18    A.   Yes, that's correct.

                      19    Q.   And you're relying upon the same data here today that

                      2:0   you relied upon in your initial infringement report?

                      21    A.   Yes.

                      2:2   Q.   Let's move on to your opinion with respect to the

                      23    Sandoz.

                      24    A.   Okay.

                      25    Q.   If we could go to the next slide.     First of all, what




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001615
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 123 of 134 PageID #:29208




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                        122



                       1   are the Sandoz ANDA tablets formulations?

                           A.   So the Sandoz ANDA formulations are also oxymorphone

                           hydrochloride extended release tablets that are bioequivalent

                       4   to the OPANA tablets.

                       5   Q.   And so the Sandoz ANDA tablets bioequivalent to OPANA ER

                       6   in the same way that the Impax ANDA tablets are?

                       7   A.   Yes.

                           Q.   In your opinion which claims, if any, of the 456 patent

                       9   do Sandoz ANDA tablets infringe?

                      10   A.   Claims 1 through 3 and 5 and 7 of the 456 patent.

                      11   Q.   And let's turn Claim I of the 456 patent please.     What

                      12   was shown here on this chart?

                      13   A.   So here is again the breakdown of the claims and parts

                      14   of the Sandoz tablets that would infringe on the claim.    And

                      15   in this case the yellow highlighted yellow section is the one

                      16   that's in dispute.

                      17   Q.   Okay.   And your understanding is that the rest of those

                      18   are covered by the stipulation of facts that the parties

                      19   entered into in this case?

                      20   A.   Yes.

                      21   Q.   Including with respect to the sustained release term?

                      22   A.   Yes.

                      23   Q.   In your opinion do the Sandoz ANDA tablets include a

                      24   hydrophobic material?

                      25   A.   Yes.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                   IMPAX-OPANA00001616
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 124 of 134 PageID #:29209




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101




                       1    Q.   And what is that hydrophobic material?

                            A.   ProSolv SMCC.

                            Q.   And in what construction in the term of hydrophobic

                       4    material did you use in reaching your conclusion?

                       5    A.   The same claim construction as discussed with the Impax.

                       6    Q.   Going to the next slide.   So you're interpreting the

                       7    hydrophobic material in the same way you did as Impax that

                            you testified about earlier?

                       9    A.   Yes, that's correct.

                      10    Q.   And how did you come to the conclusion that ProSolv is a

                      11    hydrophobic material that is used in the Sandoz ANDA tablets?

                      12    A.   So through the similar process that I went through with

                      13    the Impax tablets.   I reviewed the literature.   In fact, go

                      14    to the next slide.

                      15              I reviewed the components.   I noted that ProSolv

                      16    SMCC, is 98 percent microcrystalline cellulose.   So a

                      17    majority of that excipient is microcrystalline cellulose.

                      18    And the prior literature supported idea and suggested that

                      19    MCC may be showing hydration in Sandoz tablets as well.

                      20              Then I did a specific search on ProSolv alone and

                      21    found another paper which showed that ProSolv with slow

                      22    penetration water and with tablets even more so than it

                      2.3   does-- then MCC alone was.   So it was natural for me then to

                      24    investigate the role of ProSolv to Sandoz.

                      25    Q.   Could you give the Court exactly on what ProSolv is?




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                     IMPAX-OPANA00001617
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 125 of 134 PageID #:29210




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                          124



                       1   A.   The next slide please. ProSolv is the trade name a

                       2   solidified microcrystalline-- actually it's called SMCC.

                           It's a physical blend, a physical mixture of two components,

                       4   98 percent of the microcrystalline cellulose.    And 2 percent

                       5   of a colloidal silicon dioxide.     So it's a little bit

                       6   different than the traditional MCC.

                       7               And again I'm going back to well known e.xcipients

                       8   of ProSolv, a known multi-functional.    And the ProSolv

                       9   literature-- actually manufacturing promotes ProSolv as

                      10   multi-functional excipient.

                      11   Q.   And could we look at exactly what the MCC and colloidal

                      12   silicon dioxide are?

                      13   A.   MCC is a cellulose derivative, it's water insoluble and

                      14   conglomerate.    It's also known to be multi-functional.     It's

                      15   smaller in fraction which is the colloidal silicon dioxide,

                      16   is the form of silicon which is commonly found in sand and

                      17   used as a formulation to help manufacturing and like MCC it

                      18   is actually water and soluble.

                      19   Q.   And what did you do determine whether or not ProSolv as

                      20   used in Sandoz ANDA tablet as a hydrophobic material in

                      21   accordance with the Court's• construction?

                      22   A.   We performed the same test that we did with the Impax

                      23   tablets.

                      24   Q.   And going to the next slide.     Was that the same

                      25   water-uptake testing that you did with respect to the Impax.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001618
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 126 of 134 PageID #:29211




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                         125



                       1   Sandoz tablets?

                       2   A.   Yes.   We performed identical water-uptake tests and also

                       3   dissolution tests.

                       4   Q.   And what was the composition of the tablets that you had

                       5   Emerson Lab Manufacturing test with respect to these Sandoz

                       6   ANDA tablets?

                       7   A.   So the-- since the formulations were different and we

                           had to look at manufacturing tablets, so we used two test

                           tablets, the first tablet contained the ProSolv SMCC.      And in

                      10   the second set of tablets we removed the ProSolv SMCC which

                      11   we believed slowed hydration and we replaced it with

                      12   dextrose.

                      13   Q.   And what were the results of that testing?

                      14   A.   The next slide please.    So we have two formulations

                      15   tested here at the 40 milligrams strength.     The lower curve:

                      16   would be the same Sandoz ANDA tablets that the ProSolv.      And

                      17   the control tablets, the tablets where we removed the ProSolv

                      18   and replaced it with dextrose.    And to see the rate of

                      19   hydration that control tablets hydrated faster than the

                      20   tablets with the ProSolv.     Go to the next slide.

                      21               We calculated the initial hydration rates and

                      22   overall hydration rate again based on the points.     And we saw

                      23   that the control tablets with no ProSolv had higher initial

                      24   and overall hydration rates and, therefore, we believed that

                      25   the hydration rate of Sandoz was lower than the control




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                   IMPAX-OPANA00001619
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 127 of 134 PageID #:29212




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                        126



                       1    tablets rate.

                       2    Q.   Okay. Were the results of water-uptake testing that

                            Emerson performed set forth in a report?

                       4    A.   Yes.

                       5    Q.   And is Exhibit 2002 a copy of that report?

                       6    A.   Yes.

                       7    Q.   And did you test testing on anything other than the 40

                       8    milligram strength of the Sandoz?

                       9    A.   Yes, we did five milligrams strength.   We did a similar

                      10    test on the 5 milligrams strengths and we saw the same

                      11    result, that the tablets with ProSolv were slower to hydrate

                      12    than the control tablets.

                      13    Q.   And based on the testing, do you have an opinion whether

                      14    the ProSolv was showing hydration of the gelling agent as

                      15    used in all dosage strength of Sandoz ANDA tablets?

                      16    A.   Yes.    The last thing that we talked about Impax, the way

                      17    the compositions are going proportionally, looking at the

                      18    types of the types of formulations, I believe that the other

                      19    dosage strengths would have the same behavior.

                      2:0   Q.   And did Emerson also conduct dissolution tests at your

                      21    direction?

                      22    A.   Yes.

                      23    Q.   Was that the same dissolution testing that you had done

                      24    on the Impax ANDA tablets?

                      25    A.   Yes, it is.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001620
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 128 of 134 PageID #:29213




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                         127



                       1   Q.   And what was the result of that dissolution testing?

                       2   A.   The results of this dissolution testing showed that

                           tablets with ProSolv released the drug at a slower rate than

                       4   tablets without ProSolv.

                       5   Q.   All right.   And let's turn to the second part of the

                       6   Court's definition of the term hydrophobic material, without

                       7   the part of the definition that relates, without disrupting

                           the hydrophilic matrix.

                       9               Do you have an opinion as to whether or not the

                      10   ProSolv that is used in the Sandoz ANDA tablets is slowing

                      11   hydration without disrupting the hydrophilic matrix?

                      12   A.   Yes.   Similar to the last one.   And you can walk through

                      13   the reasons, is that again what has been interpreted to mean,

                      14   and we know that the Sandoz tablets provide the sustained

                      15   release, which means that we have a gelling agent within the

                      16   matrix that is needed to control the release of oxymorphone,

                      17   and that data tells us that.   And again, looking at the

                      18   photographs, we see the initially dry tablet and as is

                      19   •exposed to fluid we could see a formation of a gel layer

                      20   which moves to the inside of the core and flows throughout

                      21   the excipient.    We are seeing visually the presence of a gel

                      22   layer.

                      23   Q.   In light of what you've told us, in your opinion is

                      24   ProSolv as is used in the Sandoz ANDA tablets, a hydrophobic

                      25   material in accordance with Claim I of the 933 patent.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001621
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 129 of 134 PageID #:29214




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           128:



                       1   A.      Yes.

                       2   Q.   And is that true for all dosage strengths?

                       3   A.      Yes.

                       4   Q.      Now we've talked before about the design of the

                       5   controlled tablets in the testing that you did with respect

                       6   to ImpaXANDA tablets.       And Sandoz has also criticized.: your

                       7   use-- your design of those control tablets, which as you

                           testified earlier you substituted dextrose for the ProSolv.

                       9                  In your opinion was it appropriate to use dextrose

                      10   in the control tablets to replace the ProSolv as included in

                      11   the Sandoz ANDA tablets?

                      12   A.      Yes.

                      13   Q.   And why is that?

                      14   A.      So for the same rational as we made our selection on the

                      15   last.     We only wanted to change one variable and that is

                      16   ProSolv.       And we replaced the hydrophobic material dextrose,

                      17   which as listed as a water soluble sugar as in the patent.

                      18   So again, I look at table 4 and our methodology is exactly in

                      19   line with what the patent shows. That is, when you vary the

                      20   hydrophobic agent, you vary equivocally the soluble the sugar

                      21   in the .
                                  . case which here is dextrose.

                      22                  So if we look at the table, when we removed 20

                      23   percent of our hydrophobic agent we replaced it with 20

                      24   percent dextrose.      And we did it in line with the patent

                      25   while keeping all the other variables constant, shape, weight




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001622
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 130 of 134 PageID #:29215




                                       U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                           129



                       1    and hardness.

                            Q.   Are you aware of any scientific literature that would

                            call into question your use of dextrose in the controlled

                       4    tablet?

                       5    A.   No.

                       6    Q.   Did you review the literature cited in Sandoz's expert

                       7    reports in this issue?

                            A.   Yes.

                       9    Q.   And did any of that literature cause you to have any

                      10    doubts about the appropriateness of your testifying?

                      11    A.   No, it didn't.

                      12    Q.   Let's turn to the other asserted claims of the 456

                      13    patent.

                      14                What other claims, if any, of the 456 patent do you

                      15    believe the Sandoz ANDA tablets infringe?

                      16    A.   2, 3, 5, and 7.

                      17    Q.   And is the basis for those opinions set forth in your

                      18    expert report?

                      19    A.   Yes.

                      20                MR. RHOAD:   Your Honor, I have no further questions

                      21    for Dr. Lowman at this time.    I would, I guess, move to admit

                      22    into evidence all of the exhibits that are included in the

                      2.3   two binders for the witness that we included, which I believe

                      24    are all within the scope of the parties' agreement of

                      25    documents that could be admitted into evidence without




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001623
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 131 of 134 PageID #:29216




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                               130



                       1   objection.

                       2                MR. SHULMAN:     So can we have that over the break?

                       3                THE COURT:     Sure. You can renew that offer after

                       4   your adversary had a chance to review the material.         Okay.

                       5                (RECESS TAKEN).

                       6                THE COURT:     Good afternoon.   One of the concerns

                       7   that the Court has is that this record be as specific as

                           possible with respect to the documents that are coming in.

                       9   For example, earlier today and it was the document that you,

                      10   the 10 K, counsel said I probably won't need it, but handed

                      11   me up a pound and a half of material and then it was admitted

                      12   in evidence.     So I think we're already getting a little too

                      13   causal about what's going in and not going in.        And I'm not

                      14   pointing fingers.     I just want us to be pretty rigorous.         So

                      15   the same thing when you, Mr. Rhoad said, everything in the

                      16   witness binder subject to my adversary's objection will go

                      17   in, we just can't have everything in the witness binder as

                      18   reflected on the transcript.

                      19                So I will direct that counsel specify for the

                      20   transcript sake as well as for courtroom deputy's sake and my

                      21   sake what is in.     Okay?

                      22                MR. RHOAD:     Certainly, your Honor.

                      23                So what was this in the binder and what I would

                      24   like to move in is PX 1, 2 and 4-A are already in evidence.

                      25                So I would move PX 4-B, 4-C, 30, 322, 343, 372,




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001624
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 132 of 134 PageID #:29217




                                      U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                            131



                       1   375, 1010, 1014, 1015, 1022,, 1023, 1026, 1027, 102.8, 1029,

                       2   1031, 1032, 1035, 10:3:6, 1037, 10341, 1035, 1040, 1047, 2001-J,

                       3   2001-P, 20.02, 2008t 2:009, 2016, 2020., 2023     2)024, 2:026, 2027,

                       4   20214 2029;,, 2024 2:0.3„1 and 2034.

                       5               MR. SHULMAN:       I have no objection to any of those

                       6   other than--

                       7               MR. RHOAD:     Your Honor, there are six exhibits that

                           relate to this issue that relate to this issue of

                           homopolysaccharide.

                      10                THE COURT:   And we will deal with those particular

                      11   exhibits at the time that we continue after the cross

                      12   examination.

                      13               MR. RHOAD:     So we would reserve the right to move

                      14   several of the exhibits that are in the binder once we get

                      15   clarity on that issue.

                      16               MR. SHULMAN:    And that includes number 3:75 which he

                      17   offered.

                      18               MR. RHOAD:     Yes. And so to correct the record 375

                      19   which I listed is before one of those that is not being moved

                      20   into evidence at this point.

                      21                  00   MARKED).

                      22                THE COURT:    Now you have completed your direct

                      23   •examination of Dr. Lowman; is that correct?

                      24               MR. RHOAD:     Yes, your Honor, that is correct.

                      25                THE COURT:    Okay. Mr. Shulman, you will be crossing




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                       IMPAX-OPANA00001625
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 133 of 134 PageID #:29218




                                   U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                         132



                       1   Dr. Lowman on a variety of issues, including the under the

                       2   curve and population study Tmax and mean Tmax issue that came

                           up, correct?

                       4            MR. SHULMAN:      Yes.

                       5             THE COURT:    I will make two discrete rulings.     One,

                       6   I am not prepared to rule on the fight about the identity

                       7   within the polysaccharide, monosaccharide issue.    And I don't

                           know whether I want additional briefing on it or what. I

                       9   really want to think about that and I will get in touch with

                      10   counsel if I need additional briefing.     But I see that as a

                      11   discrete piece that might involve some voir dire of this

                      12   witness and so on.

                      13            As far as the Tmax mean Tmax issue, that will come

                      14   up during the cross of cross examination and that will be

                      15   subject to later, if you want to seek a ruling, to strike

                      16   that issue.    But I am not-- I am ruling against your

                      17   objection at this point, Mr. Shulman, on the ability of the

                      18   witness to offer an opinion on it.    Am I clear about that?

                      19            MR. SHULMAN:      Yes.

                      20             THE COURT:    Now, I would anticipate then, given

                      21   both issues, that we're not going to finish with Dr. Lowman

                      22   today since I have to leave at 4:30 am; I right about that?

                      23             Now that I have to leave earlier than 4:30 it ain't

                      24   going to happen any way.

                      25            MR. SHULMAN:      It would take a major miracle.




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                    IMPAX-OPANA00001626
       Case: 1:14-cv-10150 Document #: 562-12 Filed: 04/29/20 Page 134 of 134 PageID #:29219




                                    U.S. DISTRICT COURT, NEWARK, NEW JERSEY 07101

                                                                                              133



                       1              THE COURT:     So since we're starting cross

                           examination I want to be thinking about everything, my

                           suggestion is that I will let you go four and I will let you

                       4   go now     of 4 and pick up with the trial on our next

                       5   scheduled day.

                       6             MR. SHULMAN:        Your Honor, one last thing the order

                       7   sealing the transcript.

                       8              THE COURT:     Yes.    Mr. Black, that was your issue or

                       9   did you have something else?

                      10             MR. BLACK:     No, we looked at it and it is fine,

                      11   your Honor.

                      12              THE COURT:     Okay.    I will let you step down, Dr.

                      13   Lowman then since we are not continuing with his

                      14   examination.     Thank you.

                      15              THE WITNESS:       Thank you, your Honor.

                      16

                      17

                      18

                      19

                      20

                      21

                     .22




                      24

                      25




HIGHLY CONFIDENTIAL: SUBJECT TO PROTECTIVE ORDER                                      IMPAX-OPANA00001627
